 



ENPRO INDUSTRIES, INC.
3.9375% Convertible Senior Debentures Due 2015
 
INDENTURE
Dated as of October 26, 2005
 
WACHOVIA BANK, NATIONAL ASSOCIATION
TRUSTEE
 

 



--------------------------------------------------------------------------------



 



Cross-Reference Table*

              Trust Indenture Act Section       Indenture Section
310
  (a)(1)       7.10
 
  (a)(2)       N.A.
 
  (a)(3)       N.A.
 
  (a)(4)       N.A.
 
  (a)(5)       N.A.
 
  (b)       7.10
 
  (c)       N.A.
311
  (a)       7.11
 
  (b)       7.11
 
  (c)       N.A.
312
  (a)       N.A.
 
  (b)       11.03
 
  (c)       11.03
313
  (a)       7.06
 
  (b)       7.06
 
  (c)       N.A.
 
  (d)       N.A.
314
  (a)       4.02
 
  (b)       N.A.
 
  (c)       N.A.
 
  (d)       N.A.
 
  (e)       N.A.
 
  (f)       N.A.
315
  (a)       7.01(a)
 
  (b)       7.05
 
  (c)       N.A.
 
  (d)       7.01(c)
 
  (e)       6.11
316
  (a)(1)(A)       6.05
 
  (a)(1)(B)       6.04
 
  (a)(2)       N.A.
 
  (b)       N.A.
 
  (c)       N.A.
317
  (a)(1)       N.A.
 
  (a)(2)       N.A.
 
  (b)       N.A.
318
  (a)       N.A.

 

    N.A. means not applicable.   *   This Cross-Reference Table is not part of
the Indenture.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1
Definitions and Incorporation by Reference
       
 
       
Section 1.01. Definitions
    1  
Section 1.02. Other Definitions
    8  
Section 1.03. Incorporation By Reference Of Trust Indenture Act
    9  
Section 1.04. Rules of Construction
    9  
Section 1.05. Acts of Holders
    9  
 
       
ARTICLE 2
The Securities
       
 
       
Section 2.01. Form and Dating
    11  
Section 2.02. Execution and Authentication
    12  
Section 2.03. Registrar, Paying Agent and Conversion Agent
    12  
Section 2.04. Paying Agent to Hold Money and Securities in Trust
    13  
Section 2.05. Securityholder Lists
    13  
Section 2.06. Transfer and Exchange
    13  
Section 2.07. Replacement Securities
    15  
Section 2.08. Outstanding Securities; Determinations of Holders’ Action
    16  
Section 2.09. Temporary Securities
    16  
Section 2.10. Cancellation
    17  
Section 2.11. Persons Deemed Owners
    17  
Section 2.12. Global Securities
    17  
Section 2.13. CUSIP Numbers
    23  
 
       
ARTICLE 3
Repurchases upon a Change of Control
       
 
       
Section 3.01. Repurchase of Securities at Option of the Holder Upon a Change of
Control
    23  
Section 3.02. Effect of Change of Control Repurchase Notice
    26  
Section 3.03. Deposit of Change of Control Repurchase Price
    27  
Section 3.04. Securities Purchased in Part
    27  
Section 3.05. Covenant to Comply with Securities Laws upon Purchase of
Securities
    27  
Section 3.06. Repayment to the Company
    28  
 
       
ARTICLE 4
Covenants
       
 
       
Section 4.01. Payment of Securities
    28  
Section 4.02. SEC and Other Reports
    28  

 i 

 



--------------------------------------------------------------------------------



 



         
Section 4.03. Compliance Certificate
    29  
Section 4.04. Further Instruments and Acts
    29  
Section 4.05. Maintenance of Office or Agency
    29  
Section 4.06. Delivery of Certain Information
    30  
Section 4.07. Liquidated Damages Notice
    30  
 
       
ARTICLE 5
       
Successor Person
       
 
       
Section 5.01. When Company May Merge or Transfer Assets
    30  
 
       
ARTICLE 6
       
Defaults and Remedies
       
 
       
Section 6.01. Events of Default
    31  
Section 6.02. Acceleration
    33  
Section 6.03. Other Remedies
    33  
Section 6.04. Waiver of Past Defaults
    34  
Section 6.05. Control by Majority
    34  
Section 6.06. Limitation on Suits
    34  
Section 6.07. Rights of Holders to Receive Payment
    35  
Section 6.08. Collection Suit by Trustee
    35  
Section 6.09. Trustee May File Proofs of Claim
    35  
Section 6.10. Priorities
    36  
Section 6.11. Undertaking for Costs
    36  
Section 6.12. Waiver of Stay, Extension or Usury Laws
    37  
 
       
ARTICLE 7
       
Trustee
       
 
       
Section 7.01. Duties of Trustee
    37  
Section 7.02. Rights of Trustee
    38  
Section 7.03. Individual Rights of Trustee
    40  
Section 7.04. Trustee’s Disclaimer
    40  
Section 7.05. Notice of Defaults
    40  
Section 7.06. Reports by Trustee to Holders
    41  
Section 7.07. Compensation and Indemnity
    41  
Section 7.08. Replacement of Trustee
    42  
Section 7.09. Successor Trustee by Merger
    43  
Section 7.10. Eligibility; Disqualification
    43  
Section 7.11. Preferential Collection of Claims Against Company
    43  
 
       
ARTICLE 8
       
Discharge of Indenture
       
 
       
Section 8.01. Discharge of Liability on Securities
    43  
Section 8.02. Repayment to the Company
    44  

ii

 



--------------------------------------------------------------------------------



 



         
ARTICLE 9
       
Amendments
       
 
       
Section 9.01. Without Consent of Holders
    44  
Section 9.02. With Consent of Holders
    45  
Section 9.03. Compliance With Trust Indenture Act
    47  
Section 9.04. Revocation and Effect of Consents, Waivers and Actions
    47  
Section 9.05. Notation on or Exchange of Securities
    47  
Section 9.06. Trustee to Sign Supplemental Indentures
    47  
Section 9.07. Effect of Supplemental Indentures
    47  
 
       
ARTICLE 10
       
Conversions
       
 
       
Section 10.01. Conversion Privilege
    48  
Section 10.02. Conversion Procedure; Conversion Rate
    53  
Section 10.03. Payment Upon Conversion
    55  
Section 10.04. Adjustment of Conversion Rate
    56  
Section 10.05. Effect of Reclassification, Consolidation, Merger or Sale
    65  
Section 10.06. Taxes on Shares Issued
    66  
Section 10.07. Reservation of Shares, Shares to Be Fully Paid; Compliance with
Governmental Requirements; Listing of Common Stock
    67  
Section 10.08. Responsibility of Trustee
    67  
Section 10.09. Notice to Holders Prior to Certain Actions
    68  
Section 10.10. Shareholder Rights Plan
    69  
Section 10.11. Unconditional Right of Holders to Convert
    69  
 
       
ARTICLE 11
       
Miscellaneous
       
 
       
Section 11.01. Trust Indenture Act Controls
    69  
Section 11.02. Notices
    69  
Section 11.03. Communication by Holders with Other Holders
    70  
Section 11.04. Certificate and Opinion as to Conditions Precedent
    70  
Section 11.05. Statements Required in Certificate or Opinion
    71  
Section 11.06. Separability Clause
    71  
Section 11.07. Rules by Trustee, Paying Agent, Conversion Agent and Registrar
    71  
Section 11.08. Legal Holidays
    71  
Section 11.09. Governing Law
    71  
Section 11.10. No Recourse Against Others
    72  
Section 11.11. Successors
    72  
Section 11.12. Multiple Originals
    72  

     
EXHIBIT A
  Form of Global Security
EXHIBIT B
  Form of Certificated Security
EXHIBIT C
  Transfer Certificate

iii

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  Notice of Occurrence of Change of Control      
SCHEDULE I
  Number of Additional Shares

iv

 



--------------------------------------------------------------------------------



 



     INDENTURE dated as of October 26, 2005 between ENPRO INDUSTRIES, INC., a
North Carolina corporation (“Company”), and WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association (“Trustee”).
     Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 3.9375% Convertible
Senior Debentures Due 2015:
ARTICLE 1
Definitions and Incorporation by Reference
     Section 1.01. Definitions.
     “144A Global Security” means a permanent Global Security in the form of the
Security attached hereto as Exhibit A, and that is deposited with and registered
in the name of the Depositary, representing Securities sold in reliance on
Rule 144A under the Securities Act.
     “Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For the purposes of this definition,
“control” when used with respect to any specified person means the power to
direct or cause the direction of the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
     “Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of the Depositary for such Security, in each case to the extent
applicable to such transaction and as in effect from time to time.
     “Board of Directors” means either the board of directors of the Company or
any duly authorized committee of such board.
     “Board Resolution” means a resolution of the Board of Directors.
     “Business Day” means, with respect to any Security, any day other than a
Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is
closed.
     “Capital Stock” for any corporation means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that corporation.

1



--------------------------------------------------------------------------------



 



     “Certificated Securities” means Securities that are in the form of the
Securities attached hereto as Exhibit B.
     “Change of Control” the occurrence at such time after the original issuance
of the Securities when any of the following has occurred:
     (1) a “person” or “group” within the meaning of Section 13(d)(3) of the
Exchange Act, other than the Company, any Subsidiary or any employee benefit
plans of the Company or any Subsidiary, files a Schedule TO or any schedule,
form or report under the Exchange Act disclosing that such person or group has
become the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of shares of Common Stock representing more than 50% of the
voting power of Common Stock entitled to vote generally in the election of
directors; or
     (2) a consolidation, merger or binding share exchange, or any conveyance,
transfer, sale, lease or other disposition of all or substantially all of the
Company’s properties and assets to another person, other than:

  •   any transaction:     (i)   that does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of the Company’s
Capital Stock; and     (ii)   pursuant to which holders of the Company’s Capital
Stock immediately prior to the transaction have the entitlement to exercise,
directly or indirectly, 50% or more of the total voting power of all shares of
Capital Stock entitled to vote generally in elections of directors of the
continuing or surviving or successor person immediately after giving effect to
such issuance; or     •   any merger, share exchange, transfer of assets or
similar transaction solely for the purpose of changing the jurisdiction of
incorporation of the Company and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock, if at all, solely into shares of
Common Stock, ordinary shares or American Depositary Shares of the surviving
entity or a direct or indirect parent of the surviving corporation; or     •  
any consolidation or merger with or into any of the Subsidiaries, so long as
such merger or consolidation is not part of a plan or a series of transactions
designed to or having the effect of merging or consolidating with any other
person.

     The term “person” includes any syndicate or group that would be deemed to
be a “person” under Section 13(d)(3) of the Exchange Act.

2



--------------------------------------------------------------------------------



 



     “close of business” means 5 p.m. (New York City time).
     “Closing Price” means, with respect to any security on any date, the
closing sale price (or if no closing sale price is reported, the average of the
bid and asked prices or, if more than one in either case, the average of the
average bid and the average asked prices) on that date as reported for composite
transactions by the principal U.S. national or regional securities exchange on
which such security is traded, or if such security is not listed on a U.S.
national or regional securities exchange, as reported by the Nasdaq National
Market. The Closing Price will be determined without reference to after-hours or
extended market trading. If the Common Stock is not listed for trading on a U.S.
national or regional securities exchange and not reported by the Nasdaq National
Market on the relevant date, the “Closing Price” will be the last quoted bid for
the Common Stock in the over-the-counter market on the relevant date as reported
by the National Quotation Bureau Incorporated or similar organization. If the
Common Stock is not so quoted, the “Closing Price” will be the average of the
midpoint of the last bid and ask prices for the Common Stock on the relevant
date from each of at least three nationally recognized independent investment
banking firms selected by the Company for this purpose (or if prices are not
available from three such firms, from two such firms or, if prices are not
available from two such firms, from one such firm).
     “Common Stock” means the common stock, $0.01 par value per share, of the
Company existing on the date of this Indenture or any other shares of Capital
Stock of the Company into which such Common Stock shall be reclassified or
changed, including, subject to Section 10.05 below, in the event of a merger,
consolidation or other similar transaction involving the Company that is
otherwise permitted hereunder in which the Company is not the surviving Person,
the common stock of such surviving corporation.
     “Company” means the party named as the “Company” in the preamble of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.
     “Company Notice” means a notice to Holders delivered pursuant to
Section 3.01.
     “Company Request” or “Company Order” means a written request or order
signed in the name of the Company by any Officer.
     “Conversion Price” as of any date means $1,000 divided by the Conversion
Rate as of such date.
     “Conversion Settlement Date” means (A) with respect to the Conversion
Settlement Distribution (other than any Additional Shares which may be issuable
pursuant to Section 10.01(c)), the third Business Day immediately following the
Cash Settlement Period, and (B) with respect to any Additional Shares which may

3



--------------------------------------------------------------------------------



 



be issuable, the later of (i) the fifth Business Day following the effective
date of any Change of Control transaction and (2) the third Business Day
immediately following the Cash Settlement Period.
     “Corporate Trust Office” means the designated office of the Trustee at
which at any time its corporate trust business shall be administered, which
office at the date hereof is located at 401 S. Tryon Street, 12th Floor,
Charlotte, NC 28288-1179, Attention: Corporate Trust Services, or such other
address as the Trustee may designate from time to time by notice to the Holders
and the Company, or the principal corporate trust office of any successor
Trustee (or such other address as a successor Trustee may designate from time to
time by notice to the Holders and the Company).
     “Current Market Price” of the Common Stock on any day means the average of
the Closing Price per share of the Common Stock for each of the ten consecutive
Trading Days ending on the earlier of the day in question and the day before the
Ex-Dividend Date with respect to the issuance or distribution requiring such
computation.
     “Designated Subsidiary” shall mean any existing or future, direct or
indirect, Subsidiary of the Company whose assets constitute 15% or more of the
total assets of the Company on a consolidated basis.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Ex-Dividend Date” is the first date upon which a sale of the Common Stock,
regular way on the relevant exchange or in the relevant market for the Common
Stock, does not automatically transfer the right to receive the relevant
dividend or distribution from the seller of the Common Stock to its buyer.
     “Fair Market Value”, or “fair market value” shall mean the amount which a
willing buyer would pay a willing seller in an arm’s-length transaction.
     “Global Securities” means Securities that are in the form of the Securities
attached hereto as Exhibit A, and that are registered in the register of
Securities in the name of a Depositary or a nominee thereof, and to the extent
that such Securities are required to bear the Legend required by
Section 2.06(f), such Securities will be in the form of a 144A Global Security.
     “Holder” or “Securityholder” means a person in whose name a Security is
registered on the Registrar’s books.
     “Indenture” means this Indenture, as amended or supplemented from time to
time in accordance with the terms hereof, including the provisions of the TIA
that are deemed to be a part hereof.

4



--------------------------------------------------------------------------------



 



     “Interest” means interest payable on each Security pursuant to Section 1 of
the Securities.
     “Interest Payment Date” means April 15 and October 15 of each year,
commencing April 15, 2006.
     “Interest Record Date” means April 1 and October 1 of each year.
     “Issue Date” of any Security means the date on which the Security was
originally issued or deemed issued as set forth on the face of the Security.
     “Liquidated Damages” means the amount that is payable by the Company
pursuant to the Registration Rights Agreement upon a Registration Default (as
defined in such agreement).
     “NYSE” means The New York Stock Exchange, Inc.
     “Officer” means the Chief Executive Officer, the Chief Financial Officer,
the President, any Executive Vice President, the Treasurer, the Controller, the
Chief Accounting Officer, the Secretary or any Assistant Secretary of the
Company.
     “Officer’s Certificate” means a written certificate containing the
information specified in Sections 11.04 and 11.05, signed in the name of the
Company by any Officer, and delivered to the Trustee. An Officer’s Certificate
given pursuant to Section 4.03 shall be signed by an authorized financial or
accounting Officer of the Company but need not contain the information specified
in Sections 11.04 and 11.05.
     “Opinion of Counsel” means a written opinion containing the information
specified in Sections 11.04 and 11.05, from legal counsel. The counsel may be an
employee of, or counsel to, the Company.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.
     “Purchase Agreement” means the Purchase Agreement dated October 21, 2005
between the Company, on the one hand, and Banc of America Securities LLC, as
representative of the initial purchasers, on the other.
     “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of shareholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

5



--------------------------------------------------------------------------------



 



     “Registration Rights Agreement” means the Registration Rights Agreement,
dated the date hereof, between the Company, on the one hand, and Banc of America
Securities LLC, as representative of the initial purchasers under the Purchase
Agreement, on the other.
     “Responsible Officer” means, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee or any other
officer associated with the corporate trust department of the Trustee who
customarily performs functions similar to those performed by the persons who at
the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of this Indenture.
     “Restricted Security” means a Security required to bear the Legend.
     “Rights Agreement” means the Rights Agreement, dated May 31, 2002, between
the Company and Wachovia Bank, National Association, as successor Rights Agent,
as it may be amended from time to time.
     “Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security” means any of the Company’s 3.9375% Convertible Senior Debentures
Due 2015, as amended or supplemented from time to time, issued under this
Indenture.
     “Stated Maturity”, when used with respect to any Security, means
October 15, 2015.
     “Stock Price” means the price per share of Common Stock paid in connection
with a Change of Control transaction pursuant to which Additional Shares are
issuable as set forth in Section 10.01(c) hereof, which shall be equal to (i) if
holders of Common Stock receive only cash in such Change of Control transaction,
the cash amount paid per share of Common Stock and (ii) in all other cases, the
average of the Closing Prices of the Common Stock on the five Trading Days prior
to, but not including, the effective date of such Change of Control transaction.
     “Subsidiary” means any person of which at least a majority of the
outstanding Voting Stock shall at the time directly or indirectly be owned or
controlled by the Company or by one or more Subsidiaries or by the Company and
one or more Subsidiaries.

6



--------------------------------------------------------------------------------



 



     “TIA” means the Trust Indenture Act of 1939 as in effect on the date of
this Indenture, provided, however, that in the event the TIA is amended after
such date, TIA means, to the extent required by any such amendment, the TIA as
so amended.
     “Trading Day” means a day during which trading in securities generally
occurs on the NYSE or, if the Common Stock is not listed on the NYSE, on the
principal U.S. national or regional securities exchange on which the Common
Stock is then listed or, if the Common Stock is not listed on a U.S. national or
regional securities exchange and is not reported by the NYSE, on the principal
other market on which the Common Stock is then traded or quoted.
     “Trading Price” of the Securities on any date of determination means the
average of the secondary market bid quotations per $1,000 principal amount of
the Securities obtained by the Trustee for $5,000,000 original principal amount
of the Securities at approximately 3:30 p.m., New York City time, on such
determination date from three independent nationally recognized securities
dealers the Company selects, provided that if three such bids cannot reasonably
be obtained by the Trustee, but two such bids are obtained, then the average of
the two bids shall be used, and if only one such bid can reasonably be obtained
by the Trustee, that one bid shall be used. If the Trustee cannot reasonably
obtain at least one bid for $5,000,000 original principal amount of the
Securities from a nationally recognized securities dealer, or in the Company’s
reasonable judgment (which will be exercised, if at all, in the Company’s sole
discretion), the bid quotations are not indicative of the secondary market value
of $1,000 original principal amount of the Securities, then for purposes of any
determination of whether the condition to conversion of Securities set forth in
Section 10.01(a)(2) is satisfied, the Trading Price per $1,000 principal amount
of Securities will be deemed to be less than 98% of the product of (i) the
Closing Price of the Common Stock and (ii) the applicable Conversion Rate.
     “Trustee” means the party named as the “Trustee” in the preamble of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.
     “Voting Stock” of a Person means Capital Stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time Capital Stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

7



--------------------------------------------------------------------------------



 



Section 1.02. Other Definitions.

          Defined in Terms:   Section:
“Act”
  1.05 
“Accepted Purchased Shares”
  10.04(g) 
“Additional Shares
  10.01(c) 
“Adjustment Event”
  10.04(k) 
“Agent Members”
  2.12(e) 
“Cash Amount”
  10.03(a) 
“Cash Settlement Period”
  10.03(a) 
“Change of Control Repurchase Date”
  3.01(a) 
“Change of Control Repurchase Notice”
  3.01(c) 
“Change of Control Repurchase Price”
  3.01(a) 
“Company Notice”
  3.01(a) 
“Conversion Agent”
  2.03 
“Conversion Date”
  10.02(c) 
“Conversion Notice”
  10.02(b) 
“Conversion Obligation”
  10.01(a) 
“Conversion Rate”
  10.02(a) 
“Conversion Value”
  10.03(a) 
“Conversion Settlement Distribution”
  10.03(a) 
“Depositary”
  2.01(b) 
“Determination Date”
  10.04(k) 
“Distributed Assets”
  10.04(d) 
“DTC”
  2.01(b) 
“effective date”
  10.01(c) 
“Event of Default”
  6.01 
“Expiration Time”
  10.04(f) 
“Extraordinary Cash Dividend”
  10.04(e) 
“Fiscal Quarter”
  10.01(a) 
“Legal Holiday”
  11.08 
“Legend”
  2.06(f) 
“Liquidated Damages Notice”
  4.07 
“Measurement Period”
  10.01(a) 
“Non-Electing Share”
  10.05(b) 
“Notice of Default”
  6.01 
“Offer Expiration Time”
  10.04(g) 
“Paying Agent”
  2.03 
“Public Acquirer Change of Control
  10.01(d) 
“Public Acquirer Common Stock”
  10.01(d) 
“Purchased Shares”
  10.04(f) 
“QIB”
  2.01(b) 
“Reference Property”
  10.01(b) 

8



--------------------------------------------------------------------------------



 



          Defined in Terms:   Section:
“Registrar”
  2.03
“Rule 144A Information”
  4.06
“Trigger Event”
  10.04(d)

     Section 1.03. Incorporation By Reference Of Trust Indenture Act. Whenever
this Indenture refers to a provision of the TIA, the provision is incorporated
by reference in and made a part of this Indenture. The following TIA terms used
in this Indenture have the following meanings
     “Commission” means the SEC.
     “indenture securities” means the Securities.
     “indenture security holder” means a Securityholder.
     “indenture to be qualified” means this Indenture.
     “indenture trustee” or “institutional trustee” means the Trustee.
     “obligor” on the indenture securities means the Company.
     All other TIA terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by SEC rules have the
meanings assigned to them by such definitions.
     Section 1.04. Rules of Construction. Unless the context otherwise requires:

  (1)   a term has the meaning assigned to it;     (2)   an accounting term not
otherwise defined has the meaning assigned to it in accordance with generally
accepted accounting principles as in effect from time to time;     (3)   “or” is
not exclusive;     (4)   “including” means including, without limitation; and  
  (5)   words in the singular include the plural, and words in the plural
include the singular.

     Section 1.05. Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments

9



--------------------------------------------------------------------------------



 



are delivered to the Trustee and, where it is hereby expressly required, to the
Company, as described in Section 11.02. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of Holders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Company, if made in substantially the manner provided in this
Section.
     (b) The fact and date of the execution by any person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the person executing the
same, may also be proved in any other manner which the Trustee deems sufficient.
     (c) The principal amount and serial number of any Security and the
ownership of Securities shall be proved by the register for the Securities.
     (d) Any request, demand, authorization, direction, notice, consent, waiver
or other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.
     (e) If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Company
shall have no obligation to do so. If such a record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
outstanding Securities have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the outstanding Securities shall be computed as of such record
date; provided that no such authorization, agreement or consent by the Holders
on such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than six months after the
record date.

10



--------------------------------------------------------------------------------



 



ARTICLE 2
The Securities
     Section 2.01. Form and Dating. (a) The Securities and the Trustee’s
certificate of authentication shall be substantially in the form of Exhibits A
and B, which are a part of this Indenture. The Securities may have notations,
legends or endorsements required by law, stock exchange rule or usage (provided
that any such notation, legend or endorsement required by usage is in a form
acceptable to the Company). The Company shall provide any such notations,
legends or endorsements to the Trustee in writing. Each Security shall be dated
the date of its authentication.
     (b) 144A Global Securities. Securities offered and sold within the United
States to qualified institutional buyers as defined in Rule 144A (“QIBs”) in
reliance on Rule 144A shall be issued, initially in the form of a 144A Global
Security, which shall be deposited with the Trustee at its Corporate Trust
Office, as custodian for the Depositary (as defined below) and registered in the
name of The Depository Trust Company (“DTC”) or the nominee thereof (DTC, or any
successor thereto, and any such nominee being hereinafter referred to as the
“Depositary”), duly executed by the Company and authenticated by the Trustee as
hereinafter provided. The aggregate principal amount of the 144A Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Trustee and the Depositary as hereinafter provided.
     (c) Global Securities in General. Each Global Security shall represent such
of the outstanding Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, repurchases and conversions.
     Any adjustment of the aggregate principal amount of a Global Security to
reflect the amount of any increase or decrease in the amount of outstanding
Securities represented thereby shall be made by the Trustee in accordance with
instructions given by the Holder thereof as required by Section 2.12 hereof and
shall be made on the records of the Trustee and the Depositary.
     (d) Book-Entry Provisions. This Section 2.01(d) shall apply only to Global
Securities deposited with or on behalf of the Depositary.
     The Company shall execute and the Trustee shall, in accordance with this
Section 2.01(d), authenticate and deliver initially one or more Global
Securities that (a) shall be registered in the name of the Depositary, (b) shall
be delivered by the Trustee to the Depositary or held by the Trustee pursuant to
the Depositary’s instructions and (c) shall be substantially in the form of
Exhibit A attached hereto.

11



--------------------------------------------------------------------------------



 



     (e) Certificated Securities. Securities not issued as interests in the
Global Securities will be issued in certificated form substantially in the form
of Exhibit B attached hereto.
     Section 2.02. Execution and Authentication. The Securities shall be
executed on behalf of the Company by two Officers. The signature of two Officers
on the Securities may be manual or facsimile.
     Securities bearing the manual or facsimile signatures of individuals who
were, at the time of the execution of the Securities, Officers shall bind the
Company, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Securities or
did not hold such offices at the date of authentication of such Securities.
     No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein duly
executed by the Trustee by manual signature of an authorized signatory, and such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered
hereunder.
     The Trustee shall authenticate and deliver the Securities for original
issue in an aggregate principal amount of up to $172,500,000 aggregate principal
amount upon one or more Company Orders without any further action by the Company
(other than as contemplated in Section 11.04 and Section 11.05 hereof). The
aggregate principal amount of the Securities due at the Stated Maturity thereof
outstanding at any time may not exceed the amount set forth in the foregoing
sentence.
     The Securities shall be issued only in registered form without coupons and
only in denominations of $1,000 of principal amount and any integral multiple of
$1,000.
     Section 2.03. Registrar, Paying Agent and Conversion Agent. The Company
shall maintain an office or agency where Securities may be presented for
registration of transfer or for exchange (“Registrar”), an office or agency
where Securities may be presented for purchase or payment (“Paying Agent”) and
an office or agency where Securities may be presented for conversion
(“Conversion Agent”). The Registrar shall keep a register of the Securities and
of their transfer and exchange. The Company may have one or more co-registrars,
one or more additional Paying Agents and one or more additional Conversion
Agents. The term Paying Agent includes any additional Paying Agent, including
any named pursuant to Section 4.05. The term Conversion Agent includes any
additional Conversion Agent, including any named pursuant to Section 4.05.
     The Company shall enter into an appropriate agency agreement with any
Registrar, Paying Agent, Conversion Agent, or co-registrar (in each case, if
such

12



--------------------------------------------------------------------------------



 



Registrar, agent or co-registrar is a Person other than the Trustee). The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of any such
agent. If the Company fails to maintain a Registrar, Paying Agent or Conversion
Agent, the Trustee shall act as such and shall be entitled to appropriate
compensation therefor pursuant to Section 7.07. The Company or any Subsidiary or
an Affiliate of either of them may act as Paying Agent, Registrar, Conversion
Agent or co-registrar.
     The Company initially appoints the Trustee as Registrar, Conversion Agent
and Paying Agent in connection with the Securities.
     Section 2.04. Paying Agent to Hold Money and Securities in Trust. Except as
otherwise provided herein, on or prior to each due date of payments in respect
of any Security, the Company shall deposit with the Paying Agent a sum of money
(in immediately available funds if deposited on the due date) or shares of
Common Stock sufficient to make such payments when so becoming due. The Company
shall require each Paying Agent (other than the Trustee) to agree in writing
that the Paying Agent shall hold in trust for the benefit of Securityholders or
the Trustee all money and shares of Common Stock held by the Paying Agent for
the making of payments in respect of the Securities and shall notify the Trustee
of any default by the Company in making any such payment. At any time during the
continuance of any such default, the Paying Agent shall, upon the written
request of the Trustee, forthwith pay to the Trustee all money and shares of
Common Stock so held in trust. If the Company, a Subsidiary or an Affiliate of
either of them acts as Paying Agent, it shall segregate the money and shares of
Common Stock held by it as Paying Agent and hold it as a separate trust fund.
The Company at any time may require a Paying Agent to pay all money and shares
of Common Stock held by it to the Trustee and to account for any funds and
Common Stock disbursed by it. Upon doing so, the Paying Agent shall have no
further liability for the money or shares of Common Stock.
     Section 2.05. Securityholder Lists. The Trustee shall preserve the most
recent list available to it of the names and addresses of Securityholders. If
the Trustee is not the Registrar, the Company shall cause to be furnished to the
Trustee at least semiannually on March 31 and September 30 a listing of
Securityholders dated within 15 days of the date on which the list is furnished
and at such other times as the Trustee may request in writing a list in such
form and as of such date as the Trustee may reasonably require of the names and
addresses of Securityholders.
     Section 2.06. Transfer and Exchange. (a) Subject to Section 2.12 hereof,
upon surrender for registration of transfer of any Security, together with a
written instrument of transfer satisfactory to the Registrar duly executed by
the Securityholder or such Securityholder’s attorney duly authorized in writing,
at the office or agency of the Company designated as Registrar or co-registrar
pursuant to Section 2.03, the Company shall execute, and the Trustee shall
authenticate and

13



--------------------------------------------------------------------------------



 



deliver, in the name of the designated transferee or transferees, one or more
new Securities of any authorized denomination or denominations, of a like
aggregate principal amount. The Company shall not charge a service charge for
any registration of transfer or exchange, but the Company may require payment of
a sum sufficient to pay all taxes, assessments or other governmental charges
that may be imposed in connection with the transfer or exchange of the
Securities from the Securityholder requesting such transfer or exchange.
     At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denomination or denominations, of a like aggregate
principal amount upon surrender of the Securities to be exchanged, together with
a written instrument of transfer satisfactory to the Registrar duly executed by
the Securityholder or such Securityholder’s attorney duly authorized in writing,
at such office or agency. Whenever any Securities are so surrendered for
exchange, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities which the Holder making the exchange is entitled to
receive.
     The Company shall not be required to make, and the Registrar need not
register, transfers or exchanges of any Securities in respect of which a Change
of Control Repurchase Notice has been given and not withdrawn by the Holder
thereof in accordance with the terms of this Indenture (except, in the case of
Securities to be purchased in part, the portion thereof not to be purchased).
     (b) Notwithstanding any provision to the contrary herein, so long as a
Global Security remains outstanding and is held by or on behalf of the
Depositary, transfers of a Global Security, in whole or in part, shall be made
only in accordance with Section 2.12 and this Section 2.06(b). Transfers of a
Global Security shall be limited to transfers of such Global Security in whole
or in part, to the Depositary, to nominees of the Depositary or to a successor
of the Depositary or such successor’s nominee.
     (c) Successive registrations and registrations of transfers and exchanges
as aforesaid may be made from time to time as desired, and each such
registration shall be noted on the register for the Securities.
     (d) Any Registrar appointed pursuant to Section 2.03 hereof shall provide
to the Trustee such information as the Trustee may reasonably require in
connection with the delivery by such Registrar of Securities upon transfer or
exchange of Securities.
     (e) No Registrar shall be required to make registrations of transfer or
exchange of Securities during any periods designated in the text of the
Securities or in this Indenture as periods during which such registration of
transfers and exchanges need not be made.
     (f) If Securities are issued upon the transfer, exchange or replacement of
Securities subject to restrictions on transfer and bearing the legends set forth
on the

14



--------------------------------------------------------------------------------



 



forms of Security attached hereto as Exhibits A and B setting forth such
restrictions (collectively, the “Legend”), or if a request is made to remove the
Legend on a Security, the Securities so issued shall bear the Legend, or the
Legend shall not be removed, as the case may be, unless there is delivered to
the Company and the Registrar such satisfactory evidence, which shall include an
opinion of counsel, as may be reasonably required by the Company and the
Registrar and the Trustee (if not the same Person as the Trustee), that neither
the Legend nor the restrictions on transfer set forth therein are required to
ensure that transfers thereof comply with the provisions of Rule 144A or
Rule 144 under the Securities Act or that such Securities are not “restricted”
within the meaning of Rule 144 under the Securities Act. Upon (i) provision of
such satisfactory evidence, or (ii) notification by the Company to the Trustee
and Registrar of the sale of such Security pursuant to a registration statement
that is effective at the time of such sale, the Trustee, at the written
direction of the Company, shall authenticate and deliver a Security that does
not bear the Legend. If the Legend is removed from the face of a Security and
the Security is subsequently held by the Company or an Affiliate of the Company,
the Legend shall be reinstated.
     Section 2.07. Replacement Securities. If (a) any mutilated Security is
surrendered to the Trustee, or (b) the Company and the Trustee receive evidence
to their satisfaction of the destruction, loss or theft of any Security, and
there is delivered to the Company and the Trustee such security or indemnity as
may be required by them to save each of them harmless, then, in the absence of
notice to the Company or the Trustee that such Security has been acquired by a
bona fide purchaser, the Company shall execute and upon its written request the
Trustee shall authenticate and deliver, in exchange for any such mutilated
Security or in lieu of any such destroyed, lost or stolen Security, a new
Security of like tenor and principal amount, bearing a certificate number not
contemporaneously outstanding.
     In case any such mutilated, destroyed, lost or stolen Security has become
or is about to become due and payable, or is about to be purchased by the
Company pursuant to Article 3 hereof, the Company in its discretion may, instead
of issuing a new Security, pay or purchase such Security, as the case may be.
     Upon the issuance of any new Securities under this Section 2.07, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
     Every new Security issued pursuant to this Section 2.07 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Securities duly issued hereunder.

15



--------------------------------------------------------------------------------



 



     The provisions of this Section 2.07 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Securities.
     Section 2.08. Outstanding Securities; Determinations of Holders’ Action.
Securities outstanding at any time are all the Securities authenticated by the
Trustee except for those cancelled by it, those paid pursuant to Section 2.07,
those delivered to it for cancellation and those described in this Section 2.08
as not outstanding. A Security does not cease to be outstanding because the
Company or an Affiliate thereof holds the Security; provided, however, that in
determining whether the Holders of the requisite principal amount of Securities
have given or concurred in any request, demand, authorization, direction,
notice, consent, waiver, or other Act hereunder, Securities owned by the Company
or any other obligor upon the Securities or any Affiliate of the Company or such
other obligor shall be disregarded and deemed not to be outstanding, except
that, in determining whether the Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent, waiver or other
act, only Securities which a Responsible Officer of the Trustee actually knows
to be so owned shall be so disregarded. Subject to the foregoing, only
Securities outstanding at the time of such determination shall be considered in
any such determination (including, without limitation, determinations pursuant
to Article 6 and Article 9).
     If a Security is replaced pursuant to Section 2.07, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Security is held by a bona fide purchaser.
     If the Paying Agent holds, in accordance with this Indenture, on the
Business Day immediately following a Change of Control Repurchase Date, or on
Stated Maturity, money or securities, if permitted hereunder, sufficient to pay
Securities payable on that date, then from and after such Change of Control
Repurchase Date or Stated Maturity, as the case may be, such Securities shall
cease to be outstanding and Interest and Liquidated Damages, if any, on such
Securities shall cease to accrue.
     If a Security is converted in accordance with Article 10, then from and
after the time of conversion on the date of conversion, such Security shall
cease to be outstanding and Interest and Liquidated Damages, if any, shall cease
to accrue on such Security.
     Section 2.09. Temporary Securities. Pending the preparation of definitive
Securities, the Company may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities which are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and

16



--------------------------------------------------------------------------------



 



other variations as the Officers executing such Securities may determine, as
conclusively evidenced by their execution of such Securities.
     If temporary Securities are issued, the Company will cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at the office
or agency of the Company designated for such purpose pursuant to Section 2.03,
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like principal amount of
definitive Securities of authorized denominations. Until so exchanged the
temporary Securities shall in all respects be entitled to the same benefits
under this Indenture as definitive Securities.
     Section 2.10. Cancellation. All Securities surrendered for payment,
purchase by the Company pursuant to Article 3, conversion or registration of
transfer or exchange shall, if surrendered to any Person other than the Trustee,
be delivered to the Trustee and shall be promptly cancelled by it. The Company
may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company may have
acquired in any manner whatsoever, and all Securities so delivered shall be
promptly cancelled by the Trustee. The Company may not issue new Securities to
replace Securities it has paid or delivered to the Trustee for cancellation or
that any Holder has converted pursuant to Article 10. No Securities shall be
authenticated in lieu of or in exchange for any Securities cancelled as provided
in this Section, except as expressly permitted by this Indenture. All cancelled
Securities held by the Trustee shall be disposed of by the Trustee in accordance
with the Trustee’s customary procedure.
     Section 2.11. Persons Deemed Owners. Prior to due presentment of a Security
for registration of transfer, the Company, the Trustee and any agent of the
Company or the Trustee may treat the Person in whose name such Security is
registered as the owner of such Security for the purpose of receiving payment of
the principal amount of the Security or any portion thereof, or the payment of
any Change of Control Repurchase Price in respect thereof, and Interest or
Liquidated Damages thereon, for the purpose of conversion and for all other
purposes whatsoever, whether or not such Security be overdue, and neither the
Company, the Trustee nor any agent of the Company or the Trustee shall be
affected by notice to the contrary.
     Section 2.12. Global Securities. (a) Notwithstanding any other provisions
of this Indenture or the Securities, (A) transfers of a Global Security, in
whole or in part, shall be made only in accordance with Section 2.06 and
Section 2.12(a)(i) below, (B) transfers of a beneficial interest in a Global
Security for a Certificated Security shall comply with Section 2.06 and Section
2.12(a)(ii) below and

17



--------------------------------------------------------------------------------



 



Section 2.12(e) below, and (C) transfers of a Certificated Security shall comply
with Section 2.06, Section 2.12(a)(iii) and Section 2.12(a)(iv) below.
     (i) Transfer of Global Security. A Global Security may not be transferred,
in whole or in part, to any Person other than the Depositary or a nominee or any
successor thereof, and no such transfer to any such other Person may be
registered; provided that this Section 2.12(a)(i) shall not prohibit any
transfer of a Security that is issued in exchange for a Global Security but is
not itself a Global Security. No transfer of a Security to any Person shall be
effective under this Indenture or the Securities unless and until such Security
has been registered in the name of such Person. Nothing in this
Section 2.12(a)(i) shall prohibit or render ineffective any transfer of a
beneficial interest in a Global Security effected in accordance with the other
provisions of this Section 2.12.
     (ii) Restrictions on Transfer of a Beneficial Interest in a Global Security
for a Certificated Security. A beneficial interest in a Global Security may not
be exchanged for a Certificated Security except upon satisfaction of the
requirements set forth below and in Section 2.12(e) below. Upon receipt by the
Trustee of a transfer of a beneficial interest in a Global Security in
accordance with Applicable Procedures for a Certificated Security in the form
satisfactory to the Trustee, together with:
          (A) so long as the Securities are Restricted Securities, certification
in the form set forth in Exhibit C;
          (B) written instructions to the Trustee to make, or direct the
Registrar to make, an adjustment on its books and records with respect to such
Global Security to reflect a decrease in the aggregate principal amount of the
Securities represented by the Global Security, such instructions to contain
information regarding the Depositary account to be credited with such decrease;
and
          (C) if the Company or the Trustee so requests, an opinion of counsel
or other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the Legend,
then the Trustee shall cause, or direct the Registrar to cause, in accordance
with the standing instructions and procedures existing between the Depositary
and the Registrar, the aggregate principal amount of the Securities represented
by the Global Security to be decreased by the aggregate principal amount of the
Certificated Security to be issued, shall issue such Certificated Security and
shall debit or cause to be debited to the account of the person specified in
such instructions a beneficial interest in the Global Security equal to the
principal amount of the Certificated Security so issued.

18



--------------------------------------------------------------------------------



 



     (iii) Transfer and Exchange of Certificated Securities. When Certificated
Securities are presented to the Registrar with a request:
          (y) to register the transfer of such Certificated Securities; or
          (z) to exchange such Certificated Securities for an equal principal
amount of Certificated Securities of other authorized denominations,
the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Certificated Securities surrendered for transfer or exchange:
     (1) shall be duly endorsed or accompanied by a written instrument of
transfer in form reasonably satisfactory to the Company and the Registrar, duly
executed by the Holder thereof or his attorney duly authorized in writing; and
     (2) so long as such Securities are Restricted Securities, such Securities
are being transferred or exchanged pursuant to an effective registration
statement under the Securities Act or pursuant to clause (A), (B) or (C) below,
and are accompanied by the following additional information and documents, as
applicable:
     (A) if such Certificated Securities are being delivered to the Registrar by
a Holder for registration in the name of such Holder, without transfer, a
certification from such Holder to that effect; or
     (B) if such Certificated Securities are being transferred to the Company, a
certification to that effect; or
     (C) if such Certificated Securities are being transferred pursuant to an
exemption from registration, (i) a certification to that effect (in the form set
forth in Exhibit C, if applicable) and (ii) if the Company or the Trustee so
requests, an opinion of counsel or other evidence reasonably satisfactory to it
as to the compliance with the restrictions set forth in the Legend.
     (iv) Restrictions on Transfer of a Certificated Security for a Beneficial
Interest in a Global Security. A Certificated Security may not be exchanged for
a beneficial interest in a Global Security except upon satisfaction of the
requirements set forth below.

19



--------------------------------------------------------------------------------



 



     Upon receipt by the Trustee of a Certificated Security, duly endorsed or
accompanied by appropriate instruments of transfer, in form satisfactory to the
Trustee, together with:
(I) so long as the Securities are Restricted Securities, certification, in the
form set forth in Exhibit C, that such Certificated Security (A) is being
transferred to a QIB in accordance with Rule 144A under the Securities Act or
(B) is being transferred pursuant to and in compliance with Rule 144 under the
Securities Act; and
(II) written instructions directing the Trustee to make, or to direct the
Registrar to make, an adjustment on its books and records with respect to such
Global Security to reflect an increase in the aggregate principal amount of the
Securities represented by the Global Security, such instructions to contain
information regarding the Depositary account to be credited with such increase,
then the Trustee shall cancel such Certificated Security and cause, or direct
the Registrar to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Registrar, the aggregate
principal amount of Securities represented by the Global Security to be
increased by the aggregate principal amount of the Certificated Security to be
exchanged, and shall credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Global Security
equal to the principal amount of the Certificated Security so cancelled. If no
Global Securities are then outstanding, the Company shall issue and the Trustee
shall authenticate, upon written order of the Company in the form of an
Officer’s Certificate, a new Global Security in the appropriate principal
amount.
     (b) Subject to the succeeding Section 2.12(c), every Security shall be
subject to the restrictions on transfer provided in the Legend including the
delivery of an opinion of counsel, if so provided. Whenever any Restricted
Security is presented or surrendered for registration of transfer or for
exchange for a Security registered in a name other than that of the Holder, such
Security must be accompanied by a certificate in substantially the form set
forth in Exhibit C, dated the date of such surrender and signed by the Holder of
such Security, as to compliance with such restrictions on transfer. The
Registrar shall not be required to accept for such registration of transfer or
exchange any Security not so accompanied by a properly completed certificate.
     (c) The restrictions imposed by the Legend upon the transferability of any
Security shall cease and terminate when such Security has been sold pursuant to
an effective registration statement under the Securities Act or transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Security as to which such restrictions on transfer shall have
expired in

20



--------------------------------------------------------------------------------



 



accordance with their terms or shall have terminated may, upon a surrender of
such Security for exchange to the Registrar in accordance with the provisions of
this Section 2.12 (accompanied, in the event that such restrictions on transfer
have terminated by reason of a transfer in compliance with Rule 144 under the
Securities Act or any successor provision, by an opinion of counsel having
substantial experience in practice under the Securities Act and otherwise
reasonably acceptable to the Company and the Trustee, addressed to the Company
and the Trustee and in form acceptable to the Company and the Trustee, to the
effect that the transfer of such Security has been made in compliance with
Rule 144 under the Securities Act or such successor provision), be exchanged for
a new Security, of like tenor and aggregate principal amount, which shall not
bear the restrictive Legend. The Company shall inform the Trustee of the
effective date of any registration statement registering the Securities under
the Securities Act. The Trustee shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the aforementioned
opinion of counsel or registration statement.
     (d) As used in the preceding two paragraphs of this Section 2.12, the term
“transfer” encompasses any sale, pledge, transfer, loan, hypothecation, or other
disposition of any Security.
     (e) The provisions of clauses (i), (ii), (iii), (iv) and (v) below shall
apply only to Global Securities:
     (i) Notwithstanding any other provisions of this Indenture or the
Securities, a Global Security shall not be exchanged in whole or in part for a
Security registered in the name of any Person other than the Depositary or one
or more nominees thereof, provided that a Global Security may be exchanged for
Securities registered in the names of any Person designated by the Depositary in
the event that (i) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security or such Depositary
has ceased to be a “clearing agency” registered under Exchange Act, and a
successor Depositary is not appointed by the Company within 90 days, (ii) upon
request by or on behalf of the Depositary or (iii) to the extent permitted by
the Depositary, the Company determines at any time that the Securities shall no
longer be represented by Global Securities and shall inform such Depositary of
such determination and participants in such Depository elect to withdraw their
beneficial interests in the Global Securities from such Depository, following
notification by the Depositary of their right to do so. Any Global Security
exchanged pursuant to clause (i) above shall be so exchanged in whole and not in
part, and any Global Security exchanged pursuant to clauses (ii) or (iii) above
may be exchanged in whole or from time to time in part as directed by the
Depositary. Any Security issued in exchange for a Global Security or any portion
thereof shall be a Global Security; provided that any such Security so issued
that is registered in the name of a person other than the Depositary or a
nominee thereof shall not be a Global Security.

21



--------------------------------------------------------------------------------



 



     (ii) Securities issued in exchange for a Global Security or any portion
thereof shall be issued in definitive, fully registered form, shall have an
aggregate principal amount equal to that of such Global Security or portion
thereof to be so exchanged, shall be registered in such names and be in such
authorized denominations as the Depositary shall designate and shall bear the
applicable legends provided for herein. Any Global Security to be exchanged in
whole shall be surrendered by the Depositary to the Registrar. With regard to
any Global Security to be exchanged in part, either such Global Security shall
be so surrendered for exchange or, if the Trustee is acting as custodian for the
Depositary or its nominee with respect to such Global Security, the principal
amount thereof shall be reduced, by an amount equal to the portion thereof to be
so exchanged, by means of an appropriate adjustment made on the records of the
Trustee. Upon any such surrender or adjustment, the Trustee shall authenticate
and deliver the Security issuable on such exchange to or upon the order of the
Depositary or an authorized representative thereof.
     (iii) Subject to the provisions of clause (v) below, the registered Holder
may grant proxies and otherwise authorize any person, including Agent Members
(as defined below) and persons that may hold interests through Agent Members, to
take any action which a holder is entitled to take under this Indenture or the
Securities.
     (iv) In the event of the occurrence of any of the events specified in
clause (i) above, the Company will promptly make available to the Trustee a
reasonable supply of Certificated Securities in definitive, fully registered
form.
     (v) Neither any members of, or participants in, the Depositary
(collectively, the “Agent Members”) nor any other persons on whose behalf Agent
Members may act shall have any rights under this Indenture with respect to any
Global Security registered in the name of the Depositary or any nominee thereof,
or under any such Global Security, and the Depositary or such nominee, as the
case may be, may be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner and holder of such Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or such nominee, as the case may be, or impair, as
between the Depositary, its Agent Members and any other person on whose behalf
an Agent Member may act, the operation of customary practices of such Persons
governing the exercise of the rights of a holder of any Security.

22



--------------------------------------------------------------------------------



 



     Section 2.13. CUSIP Numbers. The Company may issue the Securities with one
or more “CUSIP” numbers (if then generally in use). The Company will promptly
notify the Trustee of any change in the CUSIP numbers.
ARTICLE 3
Repurchases upon a Change of Control
     Section 3.01. Repurchase of Securities at Option of the Holder Upon a
Change of Control. (a) If a Change of Control occurs, each Holder shall have the
right, at such Holder’s option, to require the Company to repurchase for cash
all of such Holder’s Securities, or any portion thereof that is equal to or an
integral multiple of $1,000 principal amount, at a repurchase price equal to
100% of the principal amount of those Securities, plus accrued and unpaid
Interest and accrued and unpaid Liquidated Damages, if any, on those Securities
(the “Change of Control Repurchase Price”) to, but not including, the date that
is 30 days following the date of the notice of a Change of Control (the “Company
Notice”) mailed by the Company pursuant to Section 3.01(b) (the “Change of
Control Repurchase Date”), subject to satisfaction by or on behalf of the Holder
of the requirements set forth in Section 3.01(c); provided, that if the Change
of Control Repurchase Date is on a date that is after an Interest Record Date
and on or prior to the corresponding Interest Payment Date, the Change of
Control Repurchase Price will be 100% of the principal amount of the Securities
repurchased but will not include accrued and unpaid Interest, and Liquidated
Damages, if any. Instead, the Company shall pay such Interest, and Liquidated
Damages, if any, to the Holder of Record on the corresponding Interest Record
Date.
     Notwithstanding the provisions of this Section 3.01(a), a Holder will not
have the right to require the Company to repurchase its Securities upon a Change
of Control described in clause (2) under the definition of Change of Control if
more than 90% of the consideration in the transaction or transactions (other
than cash payments for fractional shares and cash payments made in respect of
dissenters’ rights) consists of shares of common stock traded or to be traded
immediately following a Change of Control on a national securities exchange or
the Nasdaq National Market, and, as a result of the transaction or transactions,
the Securities become convertible into that common stock (and any rights
attached thereto).
     (b) No later than 15 days after the occurrence of a Change of Control, the
Company shall mail a Company Notice of the Change of Control (substantially in
the form of Exhibit D) by first class mail to the Trustee and to each Holder
(and to beneficial owners as required by applicable law). The Company Notice
shall include a form of Change of Control Repurchase Notice to be completed by
the Holder and shall state:
     (i) briefly, the events causing a Change of Control and the date of such
Change of Control;

23



--------------------------------------------------------------------------------



 



     (ii) the date by which the Change of Control Repurchase Notice pursuant to
this Section 3.01 must be delivered to the Paying Agent in order for a Holder to
exercise the repurchase rights;
     (iii) the Change of Control Repurchase Date;
     (iv) the Change of Control Repurchase Price;
     (v) the name and address of the Paying Agent and the Conversion Agent;
     (vi) the Conversion Rate;
     (vii) that the Securities as to which a Change of Control Repurchase Notice
has been given may be converted if they are otherwise convertible pursuant to
Article 10 hereof only if the Change of Control Repurchase Notice has been
withdrawn in accordance with the terms of this Indenture;
     (viii) that the Securities must be surrendered to the Paying Agent (by
effecting book entry transfer of the Securities or delivering definitive
Securities, together with necessary endorsements, as the case may be) to collect
payment;
     (ix) that the Change of Control Repurchase Price for any Security as to
which a Change of Control Repurchase Notice has been duly given and not
withdrawn will be paid promptly following the later of the Business Day
immediately following the Change of Control Repurchase Date and the time of
surrender of such Security as described in clause (viii);
     (x) briefly, the procedures the Holder must follow to exercise rights under
this Section 3.01;
     (xi) briefly, the conversion rights, if any, on the Securities;
     (xii) the procedures for withdrawing a Change of Control Repurchase Notice;
     (xiii) that, unless the Company defaults in making payment of such Change
of Control Repurchase Price, Interest and Liquidated Damages, if any, on
Securities surrendered for purchase by the Company will cease to accrue from and
after the Change of Control Repurchase Date; and
     (xiv) the CUSIP number(s) of the Securities.

24



--------------------------------------------------------------------------------



 



     At the Company’s request, the Trustee shall give such Company Notice in the
Company’s name and at the Company’s expense; provided, however, that, in all
cases, the text of such Company Notice shall be prepared by the Company.
     (c) A Holder may exercise its rights specified in this Section 3.01 upon
delivery of a written notice of repurchase (a “Change of Control Repurchase
Notice”) to the Paying Agent at any time on or prior to the close of business on
the Change of Control Repurchase Date stating:
     (i) the certificate number of the Security which the Holder will deliver to
be repurchased or, if Certificated Securities have not been issued, the Change
of Control Repurchase Notice shall comply with the appropriate Depository
procedures;
     (ii) the portion of the principal amount of the Security which the Holder
will deliver to be repurchased, which portion must be $1,000 or an integral
multiple of $1,000; and
     (iii) that such Security shall be repurchased pursuant to the terms and
conditions specified in Section 6 of the Securities and in this Indenture.
     The delivery of such Security (together with all necessary endorsements) to
the Paying Agent with the Change of Control Repurchase Notice at the offices of
the Paying Agent shall be a condition to the receipt by the Holder of the Change
of Control Repurchase Price therefor; provided, however, that such Change of
Control Repurchase Price shall be so paid pursuant to this Section 3.01 only if
the Security (together with all necessary endorsements) so delivered to the
Paying Agent shall conform in all respects to the description thereof set forth
in the related Change of Control Repurchase Notice.
     The Company shall repurchase from the Holder thereof, pursuant to this
Section 3.01, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of this Indenture that
apply to the repurchase of all of a Security also apply to the repurchase of
such portion of such Security.
     Any repurchase by the Company contemplated pursuant to the provisions of
this Section 3.01 shall be consummated by the delivery of the Change of Control
Repurchase Price promptly following the later of the Business Day following the
Change of Control Repurchase Date or the time of delivery of such Security
(together with all necessary endorsements).
     Notwithstanding anything herein to the contrary, any Holder delivering to
the Paying Agent the Change of Control Repurchase Notice contemplated by this
Section 3.01(c) shall have the right to withdraw such Change of Control
Repurchase Notice by delivery of a written notice of withdrawal to the Paying

25



--------------------------------------------------------------------------------



 



Agent in accordance with Section 3.02 at any time prior to the close of business
on the Change of Control Repurchase Date.
     The Paying Agent shall promptly notify the Company of the receipt by it of
any Change of Control Repurchase Notice or written withdrawal thereof.
     (d) Notwithstanding the foregoing provisions of this Section 3.01, the
Company shall not be required to repurchase the Securities upon a Change of
Control if a third party makes a tender offer to repurchase the Securities in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Article III applicable to an offer to repurchase the Securities
made by the Company and purchases all Securities validly tendered and not
withdrawn under such offer to repurchase the Securities.
     Section 3.02. Effect of Change of Control Repurchase Notice. (a) Upon
receipt by the Paying Agent of the Change of Control Repurchase Notice specified
in Section 3.01, as applicable, the Holder of the Security in respect of which
such Change of Control Repurchase Notice, as the case may be, was given shall
(unless such Change of Control Repurchase Notice, as the case may be, is
withdrawn as specified in Section 3.02(b)) thereafter be entitled solely to
receive the Change of Control Repurchase Price with respect to such Security.
Such Change of Control Repurchase Price shall be paid to such Holder, subject to
receipt of funds and/or securities by the Paying Agent, promptly following the
later of (x) the Business Day following the Change of Control Repurchase Date,
as the case may be, with respect to such Security (provided the conditions in
Section 3.01 have been satisfied) and (y) the time of delivery of such Security
to the Paying Agent by the Holder thereof in the manner required by
Section 3.01. Securities in respect of which a Change of Control Repurchase
Notice has been given by the Holder thereof may not be converted pursuant to and
to the extent permitted by Article 10 hereof on or after the date of the
delivery of such Change of Control Repurchase Notice unless such Change of
Control Repurchase Notice has first been validly withdrawn as specified in
Section 3.02(b).
     (b) A Change of Control Repurchase Notice may be withdrawn by means of a
written notice of withdrawal delivered to the office of the Paying Agent in
accordance with the Change of Control Repurchase Notice at any time prior to the
close of business on the Change of Control Repurchase Date, as the case may be,
specifying:

  (1)   the certificate number, if any, of the Security in respect of which such
notice of withdrawal is being submitted,     (2)   the principal amount of the
Security with respect to which such notice of withdrawal is being submitted, and
    (3)   the principal amount, if any, of such Security which remains subject
to the original Change of Control Repurchase Notice, as the case may

26



--------------------------------------------------------------------------------



 



      be, and which has been or will be delivered for purchase by the Company,
which portion must be $1,000 or an integral multiple of $1,000.

     (c) There shall be no purchase of any Securities pursuant to Section 3.01
if there has occurred (prior to, on or after, as the case may be, the giving, by
the Holders of such Securities, of the required Change of Control Repurchase
Notice) and is continuing an Event of Default on the Change of Control
Repurchase Date (other than an Event of Default that is cured by the payment of
the Change of Control Repurchase Price with respect to such Securities) which
has resulted in the aggregate outstanding principal amount of the Securities
being accelerated and such acceleration has not been rescinded on or prior to
such Change of Control Repurchase Date. The Paying Agent will promptly return to
the respective Holders thereof any Securities (x) with respect to which a Change
of Control Repurchase Notice, as the case may be, has been withdrawn in
compliance with this Indenture, or (y) held by it during the continuance of an
Event of Default described above in this Section 3.02(c) (other than an Event of
Default that is cured by the payment of the Change of Control Repurchase Price
with respect to such Securities) in which case, upon such return, the Change of
Control Repurchase Notice with respect thereto shall be deemed to have been
withdrawn.
     Section 3.03. Deposit of Change of Control Repurchase Price. Prior to
11:00 a.m. (local time in the City of New York) on the Business Day following
the Change of Control Repurchase Date the Company shall deposit with the Trustee
or with the Paying Agent (or, if the Company or a Subsidiary or an Affiliate of
either of them is acting as the Paying Agent, shall segregate and hold in trust
as provided in Section 2.04) an amount of cash in immediately available funds
sufficient to pay the aggregate Change of Control Repurchase Price of all the
Securities or portions thereof which are to be purchased as of the Change of
Control Repurchase Date.
     Section 3.04. Securities Purchased in Part. Any Certificated Security which
is to be purchased only in part shall be surrendered at the office of the Paying
Agent (with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing) and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security, without service charge,
a new Security or Securities, of any authorized denomination as requested by
such Holder in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered which is not
purchased.
     Section 3.05. Covenant to Comply with Securities Laws upon Purchase of
Securities. When complying with the provisions of Section 3.01 hereof (provided
that such offer or purchase constitutes an “issuer tender offer” for purposes of
Rule 13e-4 (which term, as used herein, includes any successor provision
thereto) under the Exchange Act at the time of such offer or purchase), and
subject to any

27



--------------------------------------------------------------------------------



 



exemptions available under applicable law, the Company shall (i) comply with
Rule 13e-4 and Rule 14e-1 (or any successor provision) under the Exchange Act,
(ii) file the related Schedule TO (or any successor schedule, form or report)
under the Exchange Act, and (iii) otherwise comply with all Federal and state
securities laws so as to permit the rights and obligations under Section 3.01 to
be exercised in the time and in the manner specified in Section 3.01.
     Section 3.06. Repayment to the Company. The Trustee and the Paying Agent
shall return to the Company any cash that remains unclaimed as provided in
Section 13 of the Securities, together with interest, if any, thereon (subject
to the provisions of Section 7.01(f)), held by them for the payment of the
Change of Control Repurchase Price.
ARTICLE 4
Covenants
     Section 4.01. Payment of Securities. The Company shall promptly make all
payments in respect of the Securities on the dates and in the manner provided in
the Securities or pursuant to this Indenture. Any amounts of cash in immediately
available funds or shares of Common Stock to be given to the Trustee or Paying
Agent shall be deposited by the Company with the Trustee or Paying Agent no
later than 11:00 a.m., New York City time on the date such payment becomes due.
The principal amount of, and Interest, and Liquidated Damages, if any, on the
Securities, and the Change of Control Repurchase Price shall be considered paid
on the applicable date due if at 11:00 a.m., New York City time, on such date
(or, in the case of a Change of Control Repurchase Price, on the Business Day
immediately following the applicable Change of Control Repurchase Date) the
Trustee or the Paying Agent holds, in accordance with this Indenture, cash or
securities, if permitted hereunder, sufficient to pay all such amounts then due.
     Section 4.02. SEC and Other Reports. The Company shall file with the
Trustee, within 15 days after it files such annual and quarterly reports,
information, documents and other reports with the SEC, copies of its annual
report and of the information, documents and other reports (or copies of such
portions of any of the foregoing as the SEC may by rules and regulations
prescribe) which the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act. In the event the Company is at any time
no longer subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, it shall, to the extent required by TIA Section 314(a), continue
to provide the Trustee with reports containing substantially the same
information as would have been required to be filed with the SEC had the Company
continued to have been subject to such reporting requirements. The Company shall
also comply with the other provisions of TIA Section 314(a). Delivery of such
reports, information and documents to the Trustee is for informational purposes
only and the Trustee’s receipt of such shall not constitute constructive notice
of any information contained therein or

28



--------------------------------------------------------------------------------



 



determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely conclusively on Officer’s Certificates).
     Section 4.03. Compliance Certificate. The Company shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Company
(beginning with the fiscal year ending December 31, 2005) an Officer’s
Certificate, stating whether or not to the knowledge of the signer thereof, the
Company is in default in the performance and observance of any of the terms,
provisions and conditions of this Indenture (without regard to any period of
grace or requirement of notice provided hereunder) and if the Company shall be
in default, specifying all such defaults and the nature and status thereof of
which such Officer may have knowledge.
     The Company shall, so long as any of the Securities are outstanding,
deliver to the Trustee, within 30 days of any executive officer of the Company
becoming aware of any Event of Default in respect of the performance or
observance of any covenant or agreement contained in this Indenture or the
Securities, an Officer’s Certificate specifying such Event of Default and what
action the Company is taking or proposes to take with respect thereto.
     Section 4.04. Further Instruments and Acts. The Company will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purposes of this
Indenture.
     Section 4.05. Maintenance of Office or Agency. The Company will maintain in
Charlotte, North Carolina, an office or agency of the Trustee, Registrar, Paying
Agent and Conversion Agent where Securities may be presented or surrendered for
payment, where Securities may be surrendered for registration of transfer,
exchange, purchase or conversion and where notices and demands to or upon the
Company in respect of the Securities and this Indenture may be served. The
office of the Trustee in Charlotte, North Carolina (which shall initially be
located at 401 S. Tryon Street, 12th Floor, Charlotte, North Carolina
28288-1179, Attention: Corporate Trust Services (EnPro Industries, Inc. 3.9375%
Convertible Senior Debentures Due 2015)) shall initially be such office or
agency for all of the aforesaid purposes. The Company shall give prompt written
notice to the Trustee of the location, and of any change in the location, of any
such office or agency (other than a change in the location of the office of the
Trustee). If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
address of the Trustee set forth in Section 11.02.
     The Company may also from time to time designate one or more other offices
or agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,

29



--------------------------------------------------------------------------------



 



however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in Charlotte, North
Carolina, for such purposes.
     Section 4.06. Delivery of Certain Information. At any time when the Company
is not subject to Section 13 or 15(d) of the Exchange Act, upon the request of a
Holder or any beneficial owner of Securities or holder or beneficial owner of
shares of Common Stock issued upon conversion thereof, the Company will promptly
furnish or cause to be furnished Rule 144A Information (as defined below) to
such Holder or any beneficial owner of Securities or holder or beneficial owner
of shares of Common Stock issued upon conversion thereof, or to a prospective
purchaser of any such security designated by any such holder, as the case may
be, to the extent required to permit compliance by such Holder or holder with
Rule 144A under the Securities Act in connection with the resale of any such
security. “Rule 144A Information” shall be such information as is specified
pursuant to Rule 144A(d)(4) under the Securities Act. Whether a person is a
beneficial owner shall be determined by the Company to the Company’s reasonable
satisfaction.
     Section 4.07. Liquidated Damages Notice. In the event that the Company is
required to pay Liquidated Damages to holders of Securities pursuant to the
Registration Rights Agreement, the Company will provide written notice
(“Liquidated Damages Notice”) to the Trustee of its obligation to pay Liquidated
Damages prior to the required payment date for the Liquidated Damages, and the
Liquidated Damages Notice shall set forth the amount of Liquidated Damages to be
paid by the Company on such payment date. The Trustee shall not at any time be
under any duty to any Holder of Securities to determine the Liquidated Damages,
or with respect to the nature, extent or calculation of the amount of Liquidated
Damages when made, or with respect to the method employed in such calculation of
the Liquidated Damages.
ARTICLE 5
Successor Person
     Section 5.01. When Company May Merge or Transfer Assets. The Company shall
not consolidate with or merge with or into any other Person or convey, transfer,
sell, lease or otherwise dispose of all or substantially all of its properties
and assets to any Person, unless:
     (a) the resulting, surviving or transferee person (the “successor Person”)
and, if any resulting Conversion Obligation relates to Public Acquirer Common
Stock that is not issued by such successor Person, such public acquirer, will be
a corporation organized and existing under the laws of the United States, any
State thereof or the District of Columbia and the successor Person (if not the
Company) and the public acquirer, as

30



--------------------------------------------------------------------------------



 



applicable, will expressly assume, by an indenture supplemental hereto, executed
and delivered to the Trustee, in form reasonably satisfactory to the Trustee,
all of the obligations of the Company under the Securities and this Indenture;
     (b) immediately after giving effect to such transaction, no Event of
Default, and no event that, after notice or lapse of time or both, would become
an Event of Default, shall have occurred and be continuing; and
     (c) the Company shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance, transfer, sale or lease and, if a supplemental indenture is
required in connection with such transaction, such supplemental indenture,
comply with this Article 5 and that all conditions precedent herein provided for
relating to such transaction have been satisfied.
     For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise) of the properties and assets of one or more Designated Subsidiaries
(other than to the Company or another Subsidiary), which, if such assets were
owned by the Company, would constitute all or substantially all of the
properties and assets of the Company, shall be deemed to be the transfer of all
or substantially all of the properties and assets of the Company.
     The successor Person formed by such consolidation or into which the Company
is merged or the successor Person to which such conveyance, transfer, sale or
lease is made shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Indenture with the same effect as if
such successor had been named as the Company herein; and thereafter, except in
the case of a lease and obligations the Company may have under a supplemental
indenture, the Company shall be discharged from all obligations and covenants
under this Indenture and the Securities. Subject to Section 9.06, the Company,
the Trustee and the successor Person shall enter into a supplemental indenture
to evidence the succession and substitution of such successor Person and such
discharge and release of the Company.
ARTICLE 6
Defaults and Remedies
     Section 6.01. Events of Default. So long as any Securities are outstanding,
each of the following shall be an “Event of Default”:
     (a) the Company defaults in its obligation to deliver the Conversion
Settlement Distribution upon conversion of the Securities, together with cash in
lieu thereof in respect of any fractional shares, upon conversion of any
Securities and such default continues for a period of five Business Days or
more;

31



--------------------------------------------------------------------------------



 



     (b) the Company defaults in its obligation under Article 3 to purchase any
Security at the option of a Holder upon a Change of Control;
     (c) the Company defaults in the payment of the principal amount of any
Security when the same becomes due and payable at its Stated Maturity;
     (d) the Company defaults in the payment of any Interest or Liquidated
Damages when due and payable, and such default continues for a period of
30 days;
     (e) the Company fails to perform or observe any term, covenant or agreement
in the Securities or this Indenture (other than those referred to in clause
(a) through clause (d) above) and such failure continues for 60 days after
receipt by the Company of a Notice of Default;
     (f) a failure to pay when due at maturity or a default, event of default or
other similar condition or event (however described) that results in the
acceleration of maturity of indebtedness for borrowed money of the Company or
any Designated Subsidiary (but excluding any intercompany debt and security and
appeal bonds of the Designated Subsidiaries) in an aggregate amount of
$15 million or more, unless such failure is cured or such acceleration is
rescinded, stayed or annulled within 30 days after receipt by the Company of a
Notice of Default;
     (g) the entry by a court having jurisdiction in the premise of (i) a decree
or order for relief in respect of the Company in an involuntary case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar law or (ii) a decree or order adjudging the Company, a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company under any
applicable law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree or order for relief or any
such other decree or order described in clause (i) or (ii) above unstayed and in
effect for a period of 60 consecutive days; and
     (h) the commencement by the Company of a voluntary case or proceeding under
any applicable bankruptcy, insolvency, reorganization or other similar law or of
any other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by the Company to the entry of a decree or order for relief in respect
of the Company in an involuntary case or proceeding under any applicable
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against the
Company, or the filing by the Company of a petition or answer or consent seeking
reorganization or relief under any applicable law, or the consent by the Company
to the filing of such petition or to the appointment of or the taking possession
by a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar

32



--------------------------------------------------------------------------------



 



official of the Company or of any substantial part of its property, or the
making by the Company of an assignment for the benefit of creditors, or the
admission by the Company in writing of its inability to pay its debts generally
as they become due, or the taking of corporate action by the Company expressly
in furtherance of any such action.
     For the avoidance of doubt, clauses (e) and (f) above shall not constitute
an Event of Default until the Trustee notifies the Company, or the Holders of at
least 25% in aggregate principal amount of the Securities at the time
outstanding notify the Company and the Trustee, of such default and the Company
does not cure such default (and such default is not waived) within the time
specified in clauses (e) and (f) above after actual receipt of such notice. Any
such notice must specify the default, demand that it be remedied and state that
such notice is a “Notice of Default.”
     Section 6.02. Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(g) or Section 6.01(h)) occurs and is
continuing (the default not having been cured or waived), the Trustee by notice
to the Company, or the Holders of at least 25% in aggregate principal amount of
the Securities at the time outstanding by notice to the Company and the Trustee,
may declare the principal amount of the Securities and any accrued and unpaid
Interest, and accrued and unpaid Liquidated Damages, if any, on all the
Securities to be immediately due and payable. Upon such a declaration, such
accelerated amount shall be due and payable immediately. If an Event of Default
specified in Section 6.01(g) or Section 6.01(h) occurs and is continuing, the
principal amount of the Securities and any accrued and unpaid Interest, and
accrued and unpaid Liquidated Damages, if any, on all the Securities shall
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Securityholders. The Holders of a majority in
aggregate principal amount of the Securities at the time outstanding, by notice
to the Trustee (and without notice to any other Securityholder) may rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default have been cured or
waived except nonpayment of the principal amount of the Securities and any
accrued and unpaid Interest, and accrued and unpaid Liquidated Damages, if any,
that have become due solely as a result of acceleration. No such rescission
shall affect any subsequent Event of Default or impair any right consequent
thereto.
     Section 6.03. Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of the principal amount of the Securities and any accrued and unpaid Interest,
and accrued and unpaid Liquidated Damages, if any, on the Securities or to
enforce the performance of any provision of the Securities or this Indenture.
     The Trustee may maintain a proceeding even if the Trustee does not possess
any of the Securities or does not produce any of the Securities in the
proceeding. A

33



--------------------------------------------------------------------------------



 



delay or omission by the Trustee or any Securityholder in exercising any right
or remedy accruing upon an Event of Default shall not impair the right or remedy
or constitute a waiver of, or acquiescence in, the Event of Default. No remedy
is exclusive of any other remedy. All available remedies are cumulative.
     Section 6.04. Waiver of Past Defaults. The Holders of a majority in
aggregate principal amount of the Securities at the time outstanding, by notice
to the Trustee (and without notice to any other Securityholder), may waive an
existing or past Event of Default and its consequences except (1) an Event of
Default described in clauses (a), (b), (c) and (d) of Section 6.01 or (2) an
Event of Default described in clause (e) of Section 6.01 in respect of a term,
covenant or agreement in the Securities or this Indenture that under
Section 9.02 cannot be amended without the consent of each Securityholder
affected. When an Event of Default is waived, it is deemed cured, but no such
waiver shall extend to any subsequent or other Event of Default or impair any
consequent right. This Section 6.04 shall be in lieu of Section 316(a)1(B) of
the TIA and such Section 316(a)1(B) is hereby expressly excluded from this
Indenture, as permitted by the TIA.
     Section 6.05. Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities at the time outstanding may direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or of exercising any trust or power conferred on the Trustee. However,
the Trustee may refuse to follow any direction that conflicts with law or this
Indenture or that the Trustee determines in good faith is unduly prejudicial to
the rights of other Securityholders or would involve the Trustee in personal
liability. This Section 6.05 shall be in lieu of Section 316(a)1(A) of the TIA
and such Section 316(a)1(A) is hereby expressly excluded from this Indenture, as
permitted by the TIA.
     Section 6.06. Limitation on Suits. A Securityholder may not pursue any
remedy with respect to this Indenture or the Securities, except in the case of
an Event of Default described in clauses (c) and (d) of Section 6.01, unless:

  (1)   the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;     (2)   the Holders of at least 25% in aggregate
principal amount of the Securities at the time outstanding make a written
request to the Trustee to pursue the remedy;     (3)   such Holder or Holders
offer to the Trustee reasonable security or indemnity to the Trustee against any
loss, liability or expense;     (4)   the Trustee does not comply with the
request within 60 days after receipt of such notice, request and offer of
security or indemnity; and

34



--------------------------------------------------------------------------------



 



  (5)   the Holders of a majority in aggregate principal amount of the
Securities at the time outstanding do not give the Trustee a direction
inconsistent with the request during such 60-day period.

     A Securityholder may not use this Indenture to prejudice the rights of any
other Securityholder or to obtain a preference or priority over any other
Securityholder.
     Section 6.07 . Rights of Holders to Receive Payment. Notwithstanding any
other provision of this Indenture, the right of any Holder to receive payment of
the principal amount of the Securities and any accrued and unpaid Interest, and
accrued and unpaid Liquidated Damages, if any, in respect of the Securities held
by such Holder, on or after the respective due dates expressed in the Securities
or any Change of Control Repurchase Date, and to convert the Securities in
accordance with Article 10, or to bring suit for the enforcement of any such
payment on or after such respective dates or the right to convert, shall not be
impaired or affected adversely without the consent of such Holder.
     Section 6.08 . Collection Suit by Trustee. If an Event of Default described
in Section 6.01 clauses (a), (c) or (d) occurs and is continuing, the Trustee
may recover judgment in its own name and as trustee of an express trust against
the Company for the whole amount owing with respect to the Securities and the
amounts provided for in Section 7.07.
     Section 6.09 . Trustee May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Company or any other obligor upon the Securities or the property of the
Company or of such other obligor or their creditors, the Trustee (irrespective
of whether the principal amount of the Securities and any accrued and unpaid
Interest, and accrued and unpaid Liquidated Damages, if any, in respect of the
Securities shall then be due and payable as therein expressed or by declaration
or otherwise and irrespective of whether the Trustee shall have made any demand
on the Company for the payment of any such amount) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole principal amount of the
Securities and any accrued and unpaid Interest, and accrued and unpaid
Liquidated Damages, if any, and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel or any other amounts due the Trustee under
Section 7.07) and of the Holders allowed in such judicial proceeding, and
     (b) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any

35



--------------------------------------------------------------------------------



 



custodian, receiver, assignee, trustee, liquidator, sequestrator or similar
official in any such judicial proceeding is hereby authorized by each Holder to
make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07.
     Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
     The Trustee shall be entitled to participate as a member of any official
committee of creditors of the Company as it deems necessary or advisable.
     Section 6.10 . Priorities. If the Trustee collects any money pursuant to
this Article 6, it shall pay out the money in the following order:
     FIRST: to the Trustee for amounts due under Section 7.07;
     SECOND: to Securityholders for amounts due and unpaid on the Securities for
the principal amount of the Securities and any accrued and unpaid Interest, and
accrued and unpaid Liquidated Damages, if any, as the case may be, ratably,
without preference or priority of any kind, according to such amounts due and
payable on the Securities; and
     THIRD: the balance, if any, to the Company.
     The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section 6.10. At least 15 days before such
record date, the Trustee shall mail to each Securityholder and the Company a
notice that states the record date, the payment date and the amount to be paid.
     Section 6.11 . Undertaking for Costs. In any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Trustee for
any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant (other than the Trustee) in the suit of
an undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder pursuant to
Section 6.07 or a suit by Holders of more than 10% in aggregate principal amount
of the Securities at the time outstanding. This Section 6.11 shall be in lieu of
Section 315(e) of the TIA and such Section 315(e) is hereby expressly excluded
from this Indenture, as permitted by the TIA.

36



--------------------------------------------------------------------------------



 



     Section 6.12 . Waiver of Stay, Extension or Usury Laws. The Company
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury or other law
wherever enacted, now or at any time hereafter in force, which would prohibit or
forgive the Company from paying all or any portion of the principal amount of
the Securities and any accrued and unpaid Interest, and accrued and unpaid
Liquidated Damages, if any, on Securities, as contemplated herein, or which may
affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.
ARTICLE 7
Trustee
     Section 7.01 . Duties of Trustee. The duties and responsibilities of the
Trustee shall be as provided by the TIA and as set forth herein.
     (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in its exercise as a prudent person would exercise
or use under the circumstances in the conduct of such person’s own affairs.
     (b) Except during the continuance of an Event of Default:

  (1)   the Trustee need perform only those duties that are specifically set
forth in this Indenture and no others, and no implied duties shall be read into
this Indenture against the Trustee; and     (2)   in the absence of bad faith on
its part, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture, but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture, but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein. This Section 7.01(b) shall be in lieu of Section 315(a) of the TIA and
such Section 315(a) is hereby expressly excluded from this Indenture, as
permitted by the TIA.

37



--------------------------------------------------------------------------------



 



     (c) The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:

  (1)   this Section (c) does not limit the effect of Section 7.01(b);     (2)  
the Trustee shall not be liable for any error of judgment made in good faith by
a Responsible Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and     (3)   the Trustee shall not be liable
with respect to any action it takes or omits to take in good faith in accordance
with a direction received by it pursuant to Section 6.05.

     Subparagraphs (c)(1), (2) and (3) shall be in lieu of Sections 315(d)(1),
315(d)(2) and 315(d)(3) of the TIA and such Sections 315(d)(1), 315(d)(2) and
315(d)(3) are hereby expressly excluded from this Indenture, as permitted by the
TIA.
     (d) Every provision of this Indenture that in any way relates to the
Trustee is subject to this Section 7.01.
     (e) The Trustee may refuse to perform any duty or exercise any right or
power unless it receives indemnity satisfactory to it against any loss,
liability or expense.
     (f) Money held by the Trustee in trust hereunder need not be segregated
from other funds except to the extent required by law. The Trustee (acting in
any capacity hereunder) shall be under no liability for interest on any money
received by it hereunder unless otherwise agreed in writing with the Company.
     (g) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers, if it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.
     Section 7.02 . Rights of Trustee. Subject to its duties and
responsibilities under the TIA:
     (a) the Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document (whether in
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper party or parties;

38



--------------------------------------------------------------------------------



 



     (b) whenever in the administration of this Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officer’s Certificate;
     (c) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;
     (d) the Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith which it believes to be authorized or
within its rights or powers conferred under this Indenture;
     (e) the Trustee may consult with counsel selected by it and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel;
     (f) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity satisfactory to
it against the costs, expenses and liabilities which may be incurred therein or
thereby;
     (g) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;
     (h) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation;

39



--------------------------------------------------------------------------------



 



     (i) the Trustee shall not be deemed to have notice of any default or Event
of Default unless a Responsible Officer of the Trustee has actual knowledge
thereof or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture;
     (j) the rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other person employed to act
hereunder;
     (k) the Trustee may request that the Company deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officer’s Certificate may be signed by any person authorized to sign an
Officer’s Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded; and
     (l) the permissive rights of the Trustee to take certain actions under this
Indenture shall not be construed as a duty unless so specified herein.
     Section 7.03 . Individual Rights of Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Securities and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not Trustee. Any Paying Agent, Registrar, Conversion Agent or
co-registrar may do the same with like rights. However, the Trustee must comply
with Section 7.10 and Section 7.11.
     Section 7.04 . Trustee’s Disclaimer. The Trustee makes no representation as
to the validity or adequacy of this Indenture or the Securities, it shall not be
accountable for the Company’s use or application of the proceeds from the
Securities, it shall not be responsible for any statement in the registration
statement for the Securities under the Securities Act or in any offering
document for the Securities, the Indenture or the Securities (other than its
certificate of authentication), or the determination as to which beneficial
owners are entitled to receive any notices hereunder.
     Section 7.05 . Notice of Defaults. If a default or Event of Default occurs
and if it is known to the Trustee, the Trustee shall give to each Securityholder
notice of the default or Event of Default within 90 days after it occurs or, if
later, within 15 days after it is known to the Trustee, unless such default or
Event of Default shall have been cured or waived before the giving of such
notice. Notwithstanding the preceding sentence, except in the case of a default
or Event of Default described in clauses (c) and (d) of Section 6.01, the
Trustee may withhold

40



--------------------------------------------------------------------------------



 



the notice if and so long as a committee of its Responsible Officers in good
faith determines that withholding the notice is in the interest of the
Securityholders. The preceding sentence shall be in lieu of the proviso to
Section 315(b) of the TIA and such proviso is hereby expressly excluded from
this Indenture, as permitted by the TIA. The Trustee shall not be deemed to have
knowledge of a default or Event of Default unless a Responsible Officer of the
Trustee has received written notice of such default or Event of Default, which
notice specifically references this Indenture and the Securities.
     Section 7.06 . Reports by Trustee to Holders. Within 60 days after each
December 31 beginning with the December 31 following the date of this Indenture,
the Trustee shall mail to each Securityholder a brief report dated as of such
December 31 that complies with TIA Section 313(a), if required by such
Section 313(a). The Trustee also shall comply with TIA Section 313(b).
     A copy of each report at the time of its mailing to Securityholders shall
be filed with the SEC and each securities exchange, if any, on which the
Securities are listed. The Company agrees to notify the Trustee promptly
whenever the Securities become listed on any securities exchange and of any
delisting thereof.
     Section 7.07 . Compensation and Indemnity. The Company agrees:
     (a) to pay to the Trustee from time to time such compensation as the
Company and the Trustee shall from time to time agree in writing for all
services rendered by it hereunder (which compensation shall not be limited (to
the extent permitted by law) by any provision of law in regard to the
compensation of a trustee of an express trust);
     (b) to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses, advances and disbursements of its agents and counsel), except any such
expense, disbursement or advance as are attributable to its own negligence,
willful misconduct or bad faith as determined by a court of competent
jurisdiction in a final, non-appealable judgment; and
     (c) to indemnify the Trustee or any predecessor Trustee and their agents
for, and to hold them harmless against, any loss, damage, claim, liability, cost
or expense (including reasonable attorney’s fees and expenses, and taxes (other
than taxes based upon, measured by or determined by the income of the Trustee))
incurred without negligence, willful misconduct or bad faith on its part as
determined by a court of competent jurisdiction in a final, non-appealable
judgment, arising out of or in connection with the acceptance or administration
of this trust, including the costs and expenses of defending itself against any
claim (whether asserted by the Company or

41



--------------------------------------------------------------------------------



 



any Holder or any other person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder.
     To secure the Company’s payment obligations in this Section 7.07, the
Trustee shall have a lien prior to the Securities on all money or property held
or collected by the Trustee, except that held in trust to pay the principal
amount of, or the Change of Control Repurchase Price, Interest or Liquidated
Damages, if any, as the case may be, on particular Securities.
     The Company’s payment obligations pursuant to this Section 7.07 shall
survive the discharge of this Indenture and the resignation or removal of the
Trustee. When the Trustee incurs expenses after the occurrence of an Event of
Default specified in Section 6.01(g) or Section 6.01(h), the expenses, including
the reasonable charges and expenses of its counsel, are intended to constitute
expenses of administration under any bankruptcy law.
     Section 7.08 . Replacement of Trustee. The Trustee may resign by so
notifying the Company; provided, however, no such resignation shall be effective
until a successor Trustee has accepted its appointment pursuant to this
Section 7.08. The Holders of a majority in aggregate principal amount of the
Securities at the time outstanding may remove the Trustee by so notifying the
Trustee and the Company. The Company shall remove the Trustee if:

  (1)   the Trustee fails to satisfy the requirements of Section 7.10;     (2)  
the Trustee is adjudged bankrupt or insolvent;     (3)   a receiver or public
officer takes charge of the Trustee or its property; or     (4)   the Trustee
otherwise becomes incapable of acting.

     If the Trustee resigns or is removed or if a vacancy exists in the office
of Trustee for any reason, the Company shall promptly appoint, by resolution of
its Board of Directors, a successor Trustee.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company satisfactory in form and substance to
the retiring Trustee and the Company. Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.
     If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company or the
Holders of

42



--------------------------------------------------------------------------------



 



a majority in aggregate principal amount of the Securities at the time
outstanding may petition any court of competent jurisdiction at the expense of
the Company for the appointment of a successor Trustee.
     If the Trustee fails to satisfy the requirements of Section 7.10, any
Securityholder may petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.
     So long as no event which is, or after notice or lapse of time, or both,
would become, an Event of Default shall have occurred and be continuing, if the
Company shall have delivered to the Trustee (i) a Board Resolution appointing a
successor Trustee, effective as of a date at least 30 days after delivery of
such Resolution to the Trustee, and (ii) an instrument of acceptance of such
appointment, effective as of such date, by such successor Trustee in accordance
with this Indenture, the Trustee shall be deemed to have resigned as
contemplated in this Section 7.08, the successor Trustee shall be deemed to have
been accepted as contemplated in this Indenture, all as of such date, and all
other provisions of this Indenture shall be applicable to such resignation,
appointment and acceptance.
     Section 7.09 . Successor Trustee by Merger. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all its
corporate trust business or assets to, another corporation, the resulting,
surviving or transferee corporation without any further act shall be the
successor Trustee.
     Section 7.10 . Eligibility; Disqualification. The Trustee shall at all
times satisfy the requirements of TIA Sections 310(a)(1) and 310(b). The Trustee
(or its parent holding company) shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition. Nothing herein contained shall prevent the Trustee from filing with
the Commission the application referred to in the penultimate paragraph of TIA
Section 310(b).
     Section 7.11 . Preferential Collection of Claims Against Company. The
Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.
ARTICLE 8
Discharge of Indenture
     Section 8.01 . Discharge of Liability on Securities. When (i) the Company
delivers to the Trustee all outstanding Securities (other than Securities
replaced or repaid pursuant to Section 2.07) for cancellation or (ii) all
outstanding Securities have become due and payable and the Company deposits with
the Trustee cash sufficient to pay all amounts due and owing on all outstanding
Securities (other

43



--------------------------------------------------------------------------------



 



than Securities replaced pursuant to Section 2.07), and if in either case the
Company pays all other sums payable hereunder by the Company, then this
Indenture shall, subject to Section 7.07, cease to be of further effect. The
Trustee shall join in the execution of a document prepared by the Company
acknowledging satisfaction and discharge of this Indenture on demand of the
Company accompanied by an Officer’s Certificate and Opinion of Counsel and at
the cost and expense of the Company.
     Section 8.02 . Repayment to the Company. The Trustee and the Paying Agent
shall return to the Company upon written request any money or securities held by
them for the payment of any amount with respect to the Securities that remains
unclaimed for two years, subject to applicable unclaimed property law. After
return to the Company, Holders entitled to the money or securities must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another person and the Trustee and the Paying Agent
shall have no further liability to the Securityholders with respect to such
money or securities for that period commencing after the return thereof.
ARTICLE 9
Amendments
     Section 9.01 . Without Consent of Holders. The Company and the Trustee may
modify or amend this Indenture or the Securities without the consent of any
Securityholder to:
     (a) add to the covenants or Events of Default of the Company for the
benefit of the Holders of Securities;
     (b) surrender any right or power herein conferred upon the Company;
     (c) provide for conversion rights of Holders of Securities if any
reclassification or change of the Common Stock or any consolidation, merger or
sale of all or substantially all of the Company’s assets occurs;
     (d) provide for the assumption of the Company’s obligations to the Holders
of Securities in the case of a merger, consolidation, conveyance, transfer or
lease pursuant to Article 5 hereof;
     (e) increase the Conversion Rate; provided, however, that such increase in
the Conversion Rate shall not adversely affect the interests of the Holders of
Securities (after taking into account tax and other consequences of such
increase);

44



--------------------------------------------------------------------------------



 



     (f) comply with the requirements of the SEC in order to effect or maintain
the qualification of this Indenture or any supplemental indenture under the TIA;
     (g) make any changes or modifications necessary in connection with the
registration of the Securities under the Securities Act as contemplated in the
Registration Rights Agreement; provided, however, that any such change or
modification does not adversely affect the interests of the Holders of
Securities in any material respect;
     (h) cure any ambiguity or to correct or supplement any provision herein
which may be inconsistent with any other provision herein or which is otherwise
defective; provided, however, that any such change or modification does not
adversely affect the interests of the Holders of Securities in any material
respect;
     (i) evidence and provide for the acceptance of the appointment under this
Indenture of a successor Trustee in accordance with the terms of this Indenture;
     (j) add guarantees with respect to the Securities or securing the
Securities;
     (k) conform, as necessary, this Indenture to the “Description of the
Debentures” in the Offering Memorandum relating to the Securities; or
     (l) add or modify any other provisions herein with respect to matters or
questions arising hereunder which the Company and the Trustee may deem necessary
or desirable and which will not adversely affect the interests of the Holders of
Securities in any material respect
     Section 9.02 . With Consent of Holders. Except as provided below in this
Section 9.02, this Indenture or the Securities may be amended, modified or
supplemented, and noncompliance in any particular instance with any provision of
this Indenture or the Securities may be waived, in each case with the written
consent of the Holders of at least a majority of the principal amount of the
Securities at the time outstanding.
     Without the written consent or the affirmative vote of each Holder of
Securities affected thereby, an amendment, supplement or waiver under this
Section 9.02 may not:
     (a) change the maturity of any Security, or the payment date of any
installment of Interest or Liquidated Damages payable on any Security;

45



--------------------------------------------------------------------------------



 



     (b) reduce the principal amount of, or the Interest, or Liquidated Damages,
payable on, or the Change of Control Repurchase Price of, any Security;
     (c) impair or adversely affect the conversion rights of any Holder of
Securities;
     (d) change the currency of payment of such Securities or Interest,
Liquidated Damages or Change of Control Repurchase Price thereon;
     (e) alter the manner of calculation or rate of accrual of Interest or
Liquidated Damages or Change of Control Repurchase Price of any Security or
extend the time for payment of any such amount;
     (f) impair the right of any Holder to institute suit for the enforcement of
any payment on or with respect to, or conversion of, any Security;
     (g) adversely affect the repurchase option of the Holders of the Securities
as provided in Article 3 or the right of the Holders of the Securities to
convert any Security as provided in Article 10, except as otherwise permitted
pursuant to Article 5 or Section 10.05 hereof;
     (h) modify any of the provisions of this Section 9.02, or reduce the
percentage of the aggregate principal amount of outstanding Securities required
to amend, modify or supplement the Indenture or the Securities or waive an Event
of Default, except to provide that certain other provisions of this Indenture
cannot be modified or waived without the consent of the Holder of each
outstanding Security affected thereby; or
     (i) reduce the percentage of the aggregate principal amount of the
outstanding Securities the consent of whose Holders is required for any such
supplemental indenture entered into in accordance with this Section 9.02 or the
consent of whose Holders is required for any waiver provided for in this
Indenture.
     It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.
     After an amendment under this Section 9.02 becomes effective, the Company
shall mail to each Holder a notice briefly describing the amendment.
     Nothing in this Section 9.02 shall impair the ability of the Company and
the Trustee to amend this Indenture or the Securities without the consent of any
Securityholder to provide for the assumption of the Company’s obligations to the

46



--------------------------------------------------------------------------------



 



Holders of Securities in the case of a merger, consolidation, conveyance,
transfer or lease pursuant to Article 5 hereof.
     Section 9.03 . Compliance With Trust Indenture Act. Every supplemental
indenture executed pursuant to this Article shall comply with the TIA.
     Section 9.04 . Revocation and Effect of Consents, Waivers and Actions.
Until an amendment, waiver or other action by Holders becomes effective, a
consent thereto by a Holder of a Security hereunder is a continuing consent by
the Holder and every subsequent Holder of that Security or portion of the
Security that evidences the same obligation as the consenting Holder’s Security,
even if notation of the consent, waiver or action is not made on the Security.
However, any such Holder or subsequent Holder may revoke the consent, waiver or
action as to such Holder’s Security or portion of the Security if the Trustee
receives the notice of revocation before the date the amendment, waiver or
action becomes effective. After an amendment, waiver or action becomes
effective, it shall bind every Securityholder.
     Section 9.05 . Notation on or Exchange of Securities. Securities
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article 9 may, and shall if required by the Trustee, bear a
notation in form approved by the Trustee as to any matter provided for in such
supplemental indenture. If the Company shall so determine, new Securities so
modified as to conform, in the opinion of the Trustee and the Board of
Directors, to any such supplemental indenture may be prepared and executed by
the Company and authenticated and delivered by the Trustee in exchange for
outstanding Securities.
     Section 9.06 . Trustee to Sign Supplemental Indentures. The Trustee shall
sign any supplemental indenture authorized pursuant to this Article 9 if the
amendment contained therein does not affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may, but need not, sign such
supplemental indenture. In signing such supplemental indenture the Trustee shall
receive, and (subject to the provisions of Section 7.01) shall be fully
protected in relying upon, an Officer’s Certificate and an Opinion of Counsel
stating that such amendment is authorized or permitted by this Indenture.
     Section 9.07 . Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.

47



--------------------------------------------------------------------------------



 



ARTICLE 10
Conversions
     Section 10.01 . Conversion Privilege. (a) Subject to and upon compliance
with the provisions of this Article 10 (including without limitation the
Company’s right, in its sole and absolute discretion, to satisfy its Conversion
Obligation in any manner permitted pursuant to Section 10.03), a Holder of a
Security shall have the right, at such Holder’s option, to convert all or any
portion (if the portion to be converted is $1,000 principal amount or an
integral multiple thereof) of such Security prior to the close of business on
the Stated Maturity into cash and, if applicable, shares of Common Stock at the
Conversion Rate (the “Conversion Obligation”) in effect on the date of
conversion only as follows:
     (1) during any fiscal quarter of the Company (a “Fiscal Quarter”)
commencing after December 31, 2005 (and only during such Fiscal Quarter), if the
Closing Price of the Common Stock for at least 20 Trading Days during the period
of 30 consecutive Trading Days ending on the last Trading Day of the preceding
Fiscal Quarter is greater than or equal to 130% of the Conversion Price in
effect on such 30th Trading Day;
     (2) during the five Business Day period immediately following any five
consecutive Trading Day period (the “Measurement Period”) in which the Trading
Price per $1,000 original principal amount of the Securities for each day of
such Measurement Period was less than 98% of the product of the Closing Price of
the Common Stock and the Conversion Rate on each such date. The Conversion Agent
will, on the Company’s behalf, determine if the Securities are convertible as a
result of the Trading Price of the Securities and notify the Company and the
Trustee; provided, that the Conversion Agent shall have no obligation to
determine the Trading Price of the Securities unless the Company has requested
such determination and the Company shall have no obligation to make such request
unless requested to do so by a Holder of the Securities. Upon making any such
request, any such requesting Holder shall provide reasonable evidence that
(A) such requesting Holder is a Holder of the Securities as of the date of such
notice, and (B) the Trading Price per $1,000 principal amount of Securities
would be less than 98% of the product of the Closing Price of the Common Stock
and the Conversion Rate. At such time, the Company shall instruct the Conversion
Agent to determine the Trading Price of the Securities beginning on the next
Trading Day and on each successive Trading Day until the Trading Price per
$1,000 original principal amount of the Securities is greater than or equal to
98% of the product of the Closing Price of the Common Stock and the Conversion
Rate;

48



--------------------------------------------------------------------------------



 



     (3) at the election of any Holder made on or after September 15, 2015 and
prior to the close of business on the Stated Maturity;
     (4) as provided in clause (b) of this Section 10.01.
     The Company or a designated agent (the Conversion Agent in the case of
Section 10.01(a)(2)) shall determine on a daily basis during the time periods
specified in Section 10.01(a)(1) or, following a request by a Holder of
Securities in accordance with the procedures specified in Section 10.01(a)(2),
Section 10.01(a)(2), whether the Securities shall be convertible as a result of
the occurrence of an event specified in such Sections and, if the Securities
shall be so convertible, the Company shall promptly deliver to the Trustee and
Conversion Agent written notice thereof. Whenever the Securities shall become
convertible pursuant to this Section 10.01 (as determined in accordance with
this Section 10.01), the Company or, at the Company’s request, the Trustee in
the name and at the expense of the Company, shall promptly notify the Holders of
the event triggering such convertibility in the manner provided in
Section 11.02, and the Company shall also promptly disseminate a press release
through Dow Jones & Company, Inc. or Bloomberg Business News and publish such
information on the Company’s Website or through another public medium the
Company may use at that time. Any notice so given shall be conclusively presumed
to have been duly given, whether or not the Holder receives such notice.
     (b) In the event that:
     (1) (A) the Company distributes to all holders of Common Stock certain
rights or warrants entitling them to purchase, for a period expiring within
60 days after the date of such distribution, Common Stock at a price per share
of less than the Closing Price of the Common Stock on the Trading Day
immediately preceding the announcement date for such distribution; or (B) the
Company distributes to all holders of Common Stock assets (including cash), debt
securities or certain rights to purchase the Company’s securities, which
distribution has a per share value as determined by the Board of Directors
exceeding 10% of the Closing Price of the Common Stock on the Trading Day
immediately preceding the announcement date of such distribution, then, in
either case, the Securities may be surrendered for conversion at any time on and
after the date that the Company gives notice to the Holders of such
distribution, which shall be not less than 20 Business Days prior to the
Ex-Dividend Date for such distribution, until the earlier of the close of
business on the Business Day immediately preceding the Ex-Dividend Date or the
date the Company announces that such distribution will not take place, even if
the Securities are not otherwise convertible at such time; provided that no
Holder of a Security will have the right to

49



--------------------------------------------------------------------------------



 



convert if the Holder may otherwise participate in such distribution without
conversion; or
     (2) If a Change of Control occurs, then the Securities may be surrendered
for conversion at any time from and after the date which is 15 days prior to the
anticipated effective date of such transaction until and including the date
which is 15 days after the actual effective date of such transaction (or, if
such transaction also constitutes a Change of Control requiring the Company to
offer to repurchase the Securities pursuant to Article III, until the Change of
Control Repurchase Date). The Company shall notify Holders at the time the
Company publicly announces the Change of Control transaction giving rise to the
above conversion right (but in no event less than 15 days prior to the effective
date of such transaction).
          If the Company engages in any reclassification of the Common Stock
(other than a subdivision or combination of its outstanding Common Stock, or a
change in par value, or from par value to no par value, or from no par value to
par value) or is party to a consolidation, merger, binding share exchange or
transfer of all or substantially all of its assets pursuant to which holders of
the Common Stock would be entitled to receive stock, other securities, other
property, assets or cash for their Common Stock, upon conversion by a Holder of
Securities, the Conversion Settlement Distribution it will be entitled to
receive pursuant to Section 10.03 shall be determined based on the kind and
amount of consideration that it would have been entitled to receive (such
property, collectively, the “Reference Property”) had it owned a number of
shares of Common Stock equal to the Conversion Rate immediately prior to any of
these transactions multiplied by the principal amount of the Securities
converted. In the event holders of the Common Stock have the opportunity to
elect the form of consideration to be received in such transaction, the Company
shall make adequate provision whereby the Holders of the Securities shall have a
reasonable opportunity, to determine the form of consideration, consistent with
the election rights and restrictions applicable to holders of Common Stock, into
which all of the Securities, treated as a single class, shall be convertible
from and after the effective date of such transaction. Such determination shall
be set forth in Section 1.05 and shall be subject to any limitations to which
all of the holders of the Common Stock are subject, such as pro-rata reductions
applicable to any portion of the consideration payable in such event and shall
be conducted in such a manner as to be completed by the date which is the
earliest of (a) the deadline for elections to be made by holders of the Common
Stock in connection with such transaction, and (b) two Trading Days prior to the
anticipated effective date of such event. The

50



--------------------------------------------------------------------------------



 



Company shall provide notice of the opportunity to determine the form of such
consideration, as well as notice of the determination made by Holders of the
Securities by issuing a press release and providing a copy of such notice to the
Trustee. The Company shall not become a party to any such transaction unless its
terms are consistent with the preceding. If the transaction also constitutes a
Change of Control, (A) a Holder can require the Company to repurchase all or a
portion of its Securities pursuant to Section 3.01 or, (B) if such Holder
elects, instead, to convert all or a portion of its Securities, such Holder will
receive Additional Shares upon conversion pursuant to Section 10.01(c), in each
case, subject to the terms and conditions set forth in each such Section.
     (c) If and only to the extent (i) a Holder timely elects to convert
Securities in connection with a Change of Control transaction described under
Section 10.01(b)(2) during the period referred to therein and (ii) 10% or more
of the consideration for the Common Stock in the Change of Control transaction
consists of consideration other than common stock that is traded or scheduled to
be traded immediately following such transaction on a national securities
exchange or the Nasdaq National Market, the Company will increase the Conversion
Rate for the Securities surrendered for conversion by an additional number of
shares of Common Stock (the “Additional Shares”) as described below; provided
that if the Stock Price paid in connection with such transaction is greater than
$100.00 or less than $25.99 (subject in each case to adjustment as described
below), no Additional Shares shall be issuable. No Additional Shares shall be
issuable under this Section 10.01(c) unless the Holder elects to convert the
Securities in connection with such Change of Control transaction.
Notwithstanding this Section 10.01(c), if the Company elects to adjust the
Conversion Rate pursuant to Section 10.01(d), the provisions of Section 10.01(d)
will apply in lieu of the provisions of this Section 10.01(c).
     The number of Additional Shares issuable in connection with the conversion
of Securities as described in the immediately preceding paragraph will be
determined by reference to the table attached as Schedule I hereto, based on the
effective date of such Change of Control transaction and the Stock Price paid in
connection with such transaction; provided that if the Stock Price is between
two Stock Price amounts in the table or such effective date is between two
effective dates in the table, the number of Additional Shares will be determined
by a straight-line interpolation between the number of Additional Shares set
forth for the higher and lower Stock Price amounts and the two dates, as
applicable, based on a 365-day year. The “effective date” with respect to a
Change of Control transaction means the date that a Change of Control becomes
effective.
     The Stock Prices set forth in the first row of the table in Schedule I
hereto will be adjusted as of any date on which the Conversion Rate of the
Securities is adjusted pursuant to Section 10.04. The adjusted Stock Prices will
equal the Stock

51



--------------------------------------------------------------------------------



 



Prices applicable immediately prior to such adjustment, multiplied by a
fraction, the numerator of which is the Conversion Rate immediately prior to the
adjustment giving rise to the Stock Price adjustment and the denominator of
which is the Conversion Rate as so adjusted. The number of Additional Shares
will be adjusted in the same manner as the Conversion Rate as set forth in
Section 10.04.
     Notwithstanding the foregoing, in no event will the total number of shares
of Common Stock issuable upon conversion of the Securities exceed 38.4763 per
$1,000 principal amount of Securities (or 6,637,162 shares of Common Stock in
the aggregate), subject to adjustments in the same manner as the Conversion Rate
as set forth in Section 10.04.
     (d) Notwithstanding the provisions of Section 10.01(c), in the case of a
Public Acquirer Change of Control, the Company may, in lieu of increasing the
Conversion Rate by Additional Shares as described in Section 10.01(c), elect to
adjust the Conversion Rate and the related Conversion Obligation such that from
and after the effective date of such Public Acquirer Change of Control, Holders
of Securities will be entitled to convert their Securities (subject to the
satisfaction of the conditions to conversion set forth in Section 10.01(a)) into
a number of shares of Public Acquirer Common Stock by multiplying the Conversion
Rate in effect immediately before the Public Acquirer Change of Control by a
fraction:
     (i) the numerator of which will be (A) in the case of a share exchange,
consolidation, merger or binding share exchange, pursuant to which the Common
Stock is converted into the right to receive cash, securities or other property,
the average value of all cash and any other consideration (as determined by the
Board of Directors) paid or payable per share of Common Stock or (B) in the case
of any other Public Acquirer Change of Control, the average of the Closing Price
of the Common Stock for the five consecutive Trading Days prior to but excluding
the effective date of such Public Acquirer Change of Control, and
     (ii) the denominator of which will be the average of the Closing Prices of
the Public Acquirer Common Stock for the five consecutive Trading Days prior to
but excluding the effective date of Public Acquirer Change of Control.
     “Public Acquirer Change of Control” means an event constituting a Change of
Control that would otherwise obligate the Company to increase the Conversion
Rate as described in Section 10.01(c) and the acquirer (or any entity that
(x) is a directly or indirectly wholly-owned subsidiary of the acquirer or
(y) is either (A) a direct or indirect majority-owned subsidiary of the acquirer
or (B) a corporation that directly or indirectly owns a majority of the total
voting power of all shares of such acquirer’s capital stock that are entitled to
vote generally in the election of directors, in each case whose common stock has
been designated by the acquirer to serve as public acquirer common stock in the
transaction) has a class of

52



--------------------------------------------------------------------------------



 



common stock traded on a national securities exchange or quoted on the Nasdaq
National Market or which will be so traded or quoted when issued or exchanged in
connection with such Change of Control (the “Public Acquirer Common Stock”).
     Upon a Public Acquirer Change of Control, if the Company so elects, Holders
may convert their Securities (subject to the satisfaction of the conditions to
conversion set forth in Section 10.01(a)) at the adjusted Conversion Rate
described in the second preceding paragraph but will not be entitled to the
increased Conversion Rate described in Section 10.01(c). The Company shall
notify Holders of its election in its notice to Holders pursuant to
Section 10.01(b)(2) above. Holders may convert their Securities upon a Public
Acquirer Change of Control during the period specified in Section 10.01(b)(2).
In addition, Holders can also, subject to certain conditions, require the
Company to repurchase all or a portion of their Securities as described in
Section 3.01.
     After any adjustment of the Conversion Rate in connection with a Public
Acquirer Change of Control, the Conversion Rate will be subject to further
similar adjustments in the event that any of the events described in
Section 10.04 occur thereafter.
     Section 10.02 . Conversion Procedure; Conversion Rate. (a) Subject to
Section 10.01 and Section 10.03, each Security shall be convertible at the
office of the Conversion Agent into cash and, if applicable, fully paid and
nonassessable shares (calculated to the nearest 1/100th of a share) of Common
Stock. The conversion rate (the “Conversion Rate”) shall be initially 29.5972
shares of Common Stock for each $1,000 principal amount of Securities. The
Conversion Rate shall be adjusted in certain instances as provided in
Section 10.04 hereof, but shall not be adjusted for any accrued and unpaid
Interest, or Liquidated Damages, if any. Upon conversion, no payment shall be
made by the Company with respect to any accrued and unpaid Interest. Instead,
such amount shall be deemed paid by the applicable Conversion Settlement
Distribution delivered upon conversion of any Security. In addition, no payment
or adjustment shall be made in respect of dividends on the Common Stock with a
record date prior to the Conversion Date. Notwithstanding the foregoing, upon
conversion a Holder shall receive any accrued and unpaid Liquidated Damages to
the Conversion Date.
     (b) Before any Holder of a Security shall be entitled to convert the same,
such Holder shall (1) in the case of Global Securities, comply with the
procedures of the Depositary in effect at that time, and in the case of
Certificated Securities, surrender such Securities, duly endorsed to the Company
or in blank, at the office of the Conversion Agent, and (2) give written notice
to the Company in the form on the reverse of such Certificated Security (the
“Conversion Notice”) at said office or place that such Holder elects to convert
the same and shall state in writing therein the principal amount of Securities
to be converted and the name or names (with addresses) in which such Holder
wishes the certificate or certificates for

53



--------------------------------------------------------------------------------



 



Common Stock included in the Conversion Settlement Distribution, if any, to be
registered.
     Before any such conversion, a Holder also shall pay all taxes or duties, if
any, as provided in Section 10.06 and any amount payable pursuant to
Section 10.02(g).
     If more than one Security shall be surrendered for conversion at one time
by the same Holder, the number of full shares of Common Stock, if any, that
shall be deliverable upon conversion as part of the Conversion Settlement
Distribution shall be computed on the basis of the aggregate principal amount of
the Securities (or specified portions thereof to the extent permitted thereby)
so surrendered.
     (c) A Security shall be deemed to have been converted as of the close of
business on the date (the “Conversion Date”) that the Holder has complied with
Section 10.02(b).
     (d) The Company will, on the Conversion Settlement Date, (i) pay the cash
component (including cash in lieu of any fraction of a share to which such
Holder would otherwise be entitled) of the Conversion Obligation determined
pursuant to Section 10.03 to the Holder of a Security surrendered for
conversion, or such Holder’s nominee or nominees, and (ii) issue, or cause to be
issued, and deliver to the Conversion Agent or to such Holder, or such Holder’s
nominee or nominees, certificates for the number of full shares of Common Stock,
if any, to which such Holder shall be entitled as part of such Conversion
Obligation. The Company shall not be required to deliver certificates for shares
of Common Stock while the stock transfer books for such stock or the security
register are duly closed for any purpose, but certificates for shares of Common
Stock shall be issued and delivered as soon as practicable after the opening of
such books or security register, and the Person or Persons entitled to receive
the Common Stock as part of the applicable Conversion Settlement Distribution
upon such conversion shall be treated for all purposes as the record holder or
holders of such Common Stock, as of the close of business on the applicable
Conversion Settlement Date.
     (e) In case any Security shall be surrendered for partial conversion, the
Company shall execute and the Trustee shall authenticate and deliver to or upon
the written order of the Holder of the Security so surrendered, without charge
to such Holder (subject to the provisions of Section 10.06 hereof), a new
Security or Securities in authorized denominations in an aggregate principal
amount equal to the unconverted portion of the surrendered Securities.
     (f) By delivering the amount of cash and the number of shares, if any,
determined as set forth in Section 10.03 together with a cash payment in lieu of
any fractional shares to the Conversion Agent or to the Holder or such Holder’s
nominee or nominees, the Company will have satisfied in full its Conversion
Obligation with respect to such Security, and upon such delivery, accrued and

54



--------------------------------------------------------------------------------



 



unpaid Interest, if any, with respect to such Security will be deemed to be paid
in full rather than canceled, extinguished or forfeited.
     (g) If a Securityholder delivers a Conversion Notice after the Interest
Record Date for a payment of Interest but prior to the corresponding Interest
Payment Date, such Securityholder must pay to the Company, at the time such
Securityholder surrenders Securities for conversion, an amount equal to the
Interest (excluding, for the avoidance of doubt, Liquidated Damages, if any),
that has accrued and will be paid on the related Interest Payment Date. The
preceding sentence shall not apply if (1) the Company has specified a Change of
Control Repurchase Date during such period or (2) if any overdue Interest exists
at the time of conversion with respect to the Securities converted.
     Section 10.03 . Payment Upon Conversion. (a) Upon conversion of Securities,
the Company shall deliver to Holders surrendering Securities for conversion, for
each $1,000 principal amount of Securities, a settlement amount (the “Conversion
Settlement Distribution”) on the Conversion Settlement Date consisting of:
     (i) cash amount (the “Cash Amount”) equal to the lesser of $1,000 or the
Conversion Value; and
     (ii) to the extent the Conversion Value exceeds $1,000, a number of shares
of Common Stock equal to the sum of, for each day of the Cash Settlement Period
described below:
     (A) 5% of the difference between
     (1) the product of the Conversion Rate (plus any Additional Shares) and the
Closing Price of Common Stock for such date, and
     (2) $1,000, divided by
     (B) the Closing Price of the Common Stock for such day.
     The Company shall not issue fractional shares of Common Stock upon
conversion of the Securities. Instead, the Company shall pay the cash value of
such fractional shares based upon the Closing Price of the Common Stock on the
Trading Day immediately preceding the Conversion Date.
     The “Conversion Value” means the product of (1) the Conversion Rate in
effect (plus any Additional Shares as described under Section 10.01(c)) and
(2) the average of the Closing Prices of the Common Stock for the Trading Days
during the Cash Settlement Period.

55



--------------------------------------------------------------------------------



 



     The “Cash Settlement Period” with respect to any Securities means the 20
consecutive Trading Days beginning on the second Trading Day after the
Conversion Date for those Securities.
     Settlement (in cash and/or shares) will occur on (1) the third Business Day
following the final day of such Cash Settlement Period and (2) with respect to
any Additional Shares which may be issuable, the later of (A) the fifth Business
Day following the effective date of any Change of Control transaction and the
(B) the third Business Day immediately following the Cash Settlement Period.
     (b) If a Holder tenders Securities for conversion and the Conversion Value
is being determined at a time when the Securities are convertible into Reference
Property, the Conversion Value of each Security shall be determined based on the
kind and amount of such Reference Property and the value thereof during the Cash
Settlement Period. Settlement of Securities tendered for conversion after the
effective date of any transaction giving rise to Reference Property shall be as
set forth above.
     Section 10.04. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:
     (a) In case the Company shall hereafter pay a dividend or make a
distribution to all holders of the outstanding Common Stock in shares of Common
Stock, the Conversion Rate shall be increased so that the same shall equal the
rate determined by multiplying the Conversion Rate in effect at the opening of
business on the date following the date fixed for the determination of
shareholders entitled to receive such dividend or other distribution by a
fraction,
     (i) the numerator of which shall be the sum of (A) the number of shares of
Common Stock outstanding at the close of business on the date fixed for such
determination plus (B) the total number of shares of Common Stock constituting
the dividend or distribution; and
     (ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination,
such increase to become effective immediately after the opening of business on
the day following the date fixed for such determination. If any dividend or
distribution of the type described in this Section 10.04(a) is declared but not
so paid or made, the Conversion Rate shall again be adjusted to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.
     (b) In case the Company shall issue rights or warrants (other than pursuant
to any dividend reinvestment or share purchase plans) to all holders of its
outstanding shares of Common Stock entitling them (for a period expiring within
60 days after the date of such distribution) to purchase shares of Common Stock
at

56



--------------------------------------------------------------------------------



 



a price per share less than the Closing Price on the date fixed for
determination of shareholders entitled to receive such rights or warrants, the
Conversion Rate shall be adjusted so that the same shall equal the rate
determined by multiplying the Conversion Rate in effect immediately prior to the
date fixed for determination of shareholders entitled to receive such rights or
warrants by a fraction,
     (i) the numerator of which shall be the sum of (A) the number of shares of
Common Stock outstanding on the date fixed for determination of shareholders
entitled to receive such rights or warrants plus (B) the total number of
additional shares of Common Stock offered for subscription or purchase, and
     (ii) the denominator of which is the sum of (A) the number of shares of
Common Stock outstanding on the date fixed for determination of shareholders
entitled to receive such rights or warrants plus (B) the total number of
additional shares of Common Stock that the aggregate offering price of the total
number of shares of Common Stock offered for subscription or purchase would
purchase at the Current Market Price of the Common Stock on such date.
     Such adjustment shall be successively made whenever any such rights or
warrants are issued, and shall become effective immediately after the opening of
business on the day following the date fixed for determination of shareholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock are not delivered after the expiration of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered. In the event that such rights or warrants are not so issued,
the Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such date fixed for the determination of shareholders
entitled to receive such rights or warrants had not been fixed. In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Common Stock at less than such Closing Price, and in determining the
aggregate offering price of such shares of Common Stock, there shall be taken
into account any consideration received by the Company for such rights or
warrants and any amount payable on exercise or conversion thereof, the value of
such consideration, if other than cash, to be determined by the Board of
Directors.
     (c) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Rate in effect at the opening of business
on the day following the day upon which such combination becomes effective shall

57



--------------------------------------------------------------------------------



 



be proportionately reduced, such increase or reduction, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.
     (d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of Capital Stock of the Company
or evidences of its indebtedness or assets, including securities (but excluding
any rights or warrants referred to in Section 10.04(b) and excluding any
dividend or distribution (x) paid exclusively in cash or (y) referred to in
Section 10.04(a)) (any of the foregoing hereinafter in this Section 10.04(d)
called the “Distributed Assets”), then, in each such case, the Conversion Rate
shall be increased so that the same shall be equal to the rate determined by
multiplying the Conversion Rate in effect on the Record Date with respect to
such distribution by a fraction,
     (i) the numerator of which shall be the Current Market Price per share of
the Common Stock on such Record Date; and
     (ii) the denominator of which shall be the Current Market Price per share
of the Common Stock on the Record Date less the Fair Market Value (as determined
by the Board of Directors, whose determination in good faith shall be
conclusive, and described in a resolution of the Board of Directors) on the
Record Date of the portion of the Distributed Assets so distributed applicable
to one share of Common Stock,
such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided, however, that in the event
(1) the then Fair Market Value (as so determined) of the portion of the
Distributed Assets so distributed applicable to one share of Common Stock is
equal to or greater than the Current Market Price of the Common Stock on such
Record Date or (2) the Current Market Price of Common Stock on the Record Date
exceeds the then Fair Market Value (as so determined) of the portion of the
Distributed Assets so distributed applicable to one share of Common Stock by
less than $1.00, in lieu of the foregoing adjustment, adequate provision shall
be made so that each Holder shall have the right to receive upon conversion the
amount of Distributed Assets such Holder would have received had such holder
converted each Security on the Record Date for such distribution. In the event
that such dividend or distribution is not so paid or made, the Conversion Rate
shall be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared. If the Board of Directors
determines the Fair Market Value of any distribution for purposes of this
Section 10.04(d) by reference to the actual or when issued trading market for
any securities, it must in doing so consider the prices in such market over the
same period used in computing the Current Market Price of the Common Stock.
     Rights or warrants distributed by the Company to all holders of Common
Stock (including any Rights pursuant to the Rights Agreement) entitling the
holders

58



--------------------------------------------------------------------------------



 



thereof to subscribe for or purchase shares of the Company’s Capital Stock
(either initially or under certain circumstances), which rights or warrants:
(i) are deemed to be transferred with such shares of Common Stock, until the
occurrence of a specified event or events (“Trigger Event”); (ii) are not
exercisable; and (iii) are also issued in respect of future issuances of Common
Stock, shall be deemed not to have been distributed for purposes of this
Section 10.04 (and no adjustment to the Conversion Rate under this Section 10.04
will be required) until the occurrence of the earliest Trigger Event, whereupon
such rights and warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Conversion Rate shall be made
under this Section 10.04(d). If any such right or warrant, including any such
existing rights or warrants distributed prior to the date of this Indenture, are
subject to events, upon the occurrence of which such rights or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and Record Date with respect to new rights
or warrants with such rights (and a termination or expiration of the existing
rights or warrants without exercise by any of the holders thereof). In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under this
Section 10.04 was made, (1) in the case of any such rights or warrants that
shall all have been redeemed or repurchased without exercise by any holders
thereof, the Conversion Rate shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights or warrants (assuming such holder had retained such rights or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights and warrants had not been
issued.
     No adjustment of the Conversion Rate shall be made pursuant to this
Section 10.04(d) in respect of rights or warrants distributed or deemed
distributed on any Trigger Event to the extent that such rights or warrants are
actually distributed, or reserved by the Company for distribution to holders of
Securities upon conversion by such holders of Securities to Common Stock.
     For purposes of this Section 10.04(d) and Section 10.04(a) and (b), any
dividend or distribution to which this Section 10.04(d) is applicable that also
includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock (or both), shall be deemed instead to be (1) a
dividend or distribution of the evidences of indebtedness, assets or shares of
capital stock other than such shares of Common Stock or rights or warrants (and
any Conversion Rate adjustment required by this Section 10.04(d) with respect to
such

59



--------------------------------------------------------------------------------



 



dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Conversion Rate adjustment required by
Section 10.04(a) and (b) with respect to such dividend or distribution shall
then be made), except (A) the Record Date of such dividend or distribution shall
be substituted as “the date fixed for the determination of shareholders entitled
to receive such dividend or other distribution”, “the date fixed for the
determination of shareholders entitled to receive such rights or warrants” and
“the date fixed for such determination” within the meaning of Section 10.04(a)
and (b), and (B) any shares of Common Stock included in such dividend or
distribution shall not be deemed “outstanding at the close of business on the
date fixed for such determination” within the meaning of Section 10.04(a).
     If any Distributed Assets requiring any adjustment pursuant to this
Section 10.04(d) consists of the Capital Stock, or similar equity interests in,
a Subsidiary or other business unit of the Company, the Conversion Rate in
effect immediately before the close of business on the Record Date fixed for
determination of shareholders entitled to receive the distribution shall instead
be increased by multiplying the Conversion Rate then in effect by a fraction,
(A) the numerator of which is the sum of (1) the average of the Closing Prices
of such distributed security for the 10 Trading Days commencing on and including
the fifth Trading Day after the Ex-Dividend Date on the New York Stock Exchange
or such other national or regional exchange or market on which the securities
are then listed or quoted, plus (2) the average of the Closing Prices of the
Common Stock over the same Trading Day period and (B) the denominator of which
is such average of the Closing Prices of the Common Stock.
     (e) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock cash (an “Extraordinary Cash Dividend”) (excluding
any dividend or distribution in connection with the liquidation, dissolution or
winding up of the Company, whether voluntary or involuntary), then, in such
case, the Conversion Rate shall be increased so that the same shall equal the
rate determined by multiplying the Conversion Rate in effect immediately prior
to the close of business on the Record Date for such Extraordinary Cash Dividend
by a fraction,
     (i) the numerator of which shall be the Current Market Price of the Common
Stock on such Record Date, and
     (ii) the denominator of which shall be such Current Market Price of the
Common Stock minus the amount per share of such dividend or the amount of cash
so distributed applicable to one share of Common Stock,
such adjustment to be effective immediately prior to the opening of business on
the day following such Record Date; provided, however, that in the event the
portion of the cash so distributed applicable to one share of Common Stock is
equal to or

60



--------------------------------------------------------------------------------



 



greater than the Current Market Price of the Common Stock on such Record Date,
in lieu of the foregoing adjustment, adequate provision shall be made so that
each Holder shall have the right to receive upon conversion the amount of cash
such Holder would have received had such Holder converted each Security on such
Record Date. In the event that such dividend or distribution is not so paid or
made, the Conversion Rate shall again be adjusted to be the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
     (f) In case a tender or exchange offer made by the Company or any
Subsidiary for all or any portion of the Common Stock shall expire and such
tender or exchange offer (as amended upon the expiration thereof) shall require
the payment to shareholders of consideration per share of Common Stock having a
Fair Market Value (as determined by the Board of Directors, whose determination
shall be conclusive and described in a resolution of the Board of Directors)
that as of the last time (the “Expiration Time”) tenders or exchanges may be
made pursuant to such tender or exchange offer (as it may be amended) exceeds
the Closing Price of the Common Stock on the Trading Day next succeeding the
Expiration Time, the Conversion Rate shall be increased so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the Expiration Time by a fraction
     (i) the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to shareholders
based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of all shares validly tendered or exchanged and not withdrawn
as of the Expiration Time (the shares deemed so accepted up to any such maximum,
being referred to as the “Purchased Shares”) and (y) the product of the number
of shares of Common Stock outstanding (less any Purchased Shares) at the
Expiration Time and the Closing Price of the Common Stock on the Trading Day
next succeeding the Expiration Time, and
     (ii) the denominator of which shall be the product of the number of shares
of Common Stock outstanding (including any Purchased Shares) at the Expiration
Time multiplied by Closing Price of the Common Stock on the Trading Day next
succeeding the Expiration Time,
such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. In the event that the Company is
obligated to purchase shares pursuant to any such tender or exchange offer, but
the Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made.

61



--------------------------------------------------------------------------------



 



     (g) In case of a tender or exchange offer made by a Person other than the
Company or any Subsidiary for an amount that, if accepted, would increase the
offeror’s ownership of Common Stock to more than twenty-five percent (25%) of
the Common Stock outstanding and that involves the payment by such Person of
consideration per share of Common Stock having a Fair Market Value (as
determined by the Board of Directors, whose determination shall be conclusive,
and described in a resolution of the Board of Directors) that as of the last
time (the “Offer Expiration Time”) tenders or exchanges may be made pursuant to
such tender or exchange offer (as it shall have been amended) exceeds the
Current Market Price of the Common Stock on the first Trading Day after the
Offer Expiration Time, and in which, as of the Offer Expiration Time the Board
of Directors is not recommending rejection of the offer, the Conversion Rate
shall be increased so that the same shall equal the rate determined by
multiplying the Conversion Rate in effect immediately prior to the Offer
Expiration Time by a fraction
     (i) the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to shareholders
based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of all shares of Common Stock validly tendered or exchanged
and not withdrawn as of the Offer Expiration Time (the shares deemed so
accepted, up to any such maximum, being referred to as the “Accepted Purchased
Shares”) and (y) the product of the number of shares of Common Stock outstanding
(less any Accepted Purchased Shares) at the Offer Expiration Time and the
Closing Price of the Common Stock on the first Trading Day after the Offer
Expiration Time, and
     (ii) the denominator of which shall be the product of the number of shares
of Common Stock outstanding (including any Accepted Purchase Shares) at the
Offer Expiration Time multiplied by the Closing Price of the Common Stock on the
first Trading Day after the Offer Expiration Time,
such adjustment to become effective immediately prior to the opening of business
on the day following the Offer Expiration Time. In the event that such Person is
obligated to purchase shares pursuant to any such tender or exchange offer, but
such Person is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made. Notwithstanding the foregoing, the
adjustment described in this Section 10.04(g) shall not be made if, as of the
Offer Expiration Time, the offering documents with respect to such offer
disclose a plan or intention to cause the Company to engage in any transaction
described in Section 10.05.
     (h) The Company may make such increases in the Conversion Rate, in addition
to those required by this Section 10.04 as the Board of Directors considers

62



--------------------------------------------------------------------------------



 



to be advisable to avoid or diminish any income tax to holders of Common Stock
resulting from any stock distribution; provided, however, that such increase in
the Conversion Rate shall not adversely affect the interests of the Holders of
Securities (after taking into account tax and other consequences of such
increase).
     To the extent permitted by applicable law and the listing requirements of
the New York Stock Exchange or any exchange on which the Common Stock is then
listed, the Company from time to time may increase the Conversion Rate by any
amount for any period of time if the period is at least twenty (20) days, the
increase is irrevocable during the period and the Board of Directors shall have
made a determination that such increase would be in the best interests of the
Company, which determination shall be conclusive. Whenever the Conversion Rate
is increased pursuant to the preceding sentence, the Company shall mail to
holders of record of the Securities a notice of the increase at least fifteen
(15) days prior to the date the increased Conversion Rate takes effect, and such
notice shall state the increased Conversion Rate and the period during which it
will be in effect.
     (i) All calculations under this Article 10 shall be made by the Company and
shall be made to the nearest cent or to the nearest one-ten thousandth of a
share, as the case may be, with one half-cent and 0.00005 of a share,
respectively, being rounded upward. No adjustment need be made for:
     (i) the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan,
     (ii) the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries,
     (iii) the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in (ii) above outstanding as of the date the Securities were first
issued,
     (iv) a change in the par value of the Common Stock, or
     (v) accrued and unpaid Interest, including Liquidated Damages, if any.
To the extent the Securities become convertible into cash, assets, property or
securities (other than Capital Stock of the Company), no adjustment need be made
thereafter as to the cash, assets, property or such securities.

63



--------------------------------------------------------------------------------



 



     (j) Whenever the Conversion Rate is adjusted as herein provided, the
Company shall promptly file with the Trustee and any Conversion Agent other than
the Trustee an Officer’s Certificate setting forth the Conversion Rate after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officer’s Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume that the last
Conversion Rate of which it has knowledge is still in effect. Promptly after
delivery of such certificate, the Company shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to the holder of each Security at his
last address appearing on the Security register provided for in Section 2.03 of
this Indenture, within twenty (20) days after execution thereof. Failure to
deliver such notice shall not affect the legality or validity of any such
adjustment.
     (k) In any case in which this Section 10.04 provides that an adjustment
shall become effective immediately after (1) a record date or Record Date for an
event, (2) the date fixed for the determination of shareholders entitled to
receive a dividend or distribution pursuant to Section 10.04(a), (3) a date
fixed for the determination of shareholders entitled to receive rights or
warrants pursuant to Section 10.04(b), or (4) the Expiration Time for any tender
or exchange offer pursuant to Section 10.04(f), or (5) the Offer Expiration Time
for a tender offer or exchange offer pursuant to Section 10.04(g) (each a
“Determination Date”), the Company may elect to defer until the occurrence of
the relevant Adjustment Event (as hereinafter defined) (x) issuing to the Holder
of any Security converted after such Determination Date and before the
occurrence of such Adjustment Event, the additional shares of Common Stock or
other securities issuable upon such conversion by reason of the adjustment
required by such Adjustment Event over and above the Common Stock issuable upon
such conversion before giving effect to such adjustment and (y) paying to such
Holder any amount in cash in lieu of any fraction pursuant to Section 10.04(a).
For purposes of this Section 10.04(k), the term “Adjustment Event” shall mean:
     (i) in any case referred to in clause (1) hereof, the occurrence of such
event,
     (ii) in any case referred to in clause (2) hereof, the date any such
dividend or distribution is paid or made,
     (iii) in any case referred to in clause (3) hereof, the date of expiration
of such rights or warrants, and
     (iv) in any case referred to in clause (4) or clause (5) hereof, the date a
sale or exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.

64



--------------------------------------------------------------------------------



 



     (l) For purposes of this Section 10.04, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company or any Subsidiary but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock. The
Company will not pay any dividend or make any distribution on shares of Common
Stock held in the treasury of the Company.
     Section 10.05. Effect of Reclassification, Consolidation, Merger or Sale.
(a) If any of the following events occur, namely (i) any reclassification or
change of the outstanding shares of Common Stock (other than a subdivision or
combination to which Section 10.04(c) applies), (ii) any consolidation, merger,
binding share exchange or combination of the Company with another Person, or
(iii) any sale or conveyance of all or substantially all the properties and
assets of the Company to any other Person, in each case as a result of which
holders of Common Stock shall be entitled to receive Reference Property with
respect to or in exchange for such Common Stock, then the Company or the
successor or purchasing Person, as the case may be, shall execute with the
Trustee a supplemental indenture (which shall comply with the Trust Indenture
Act as in force at the date of execution of such supplemental indenture)
providing for the conversion and settlement of the Securities as set forth in
this Indenture. Such supplemental indenture shall provide for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Article 10. If, in the case of any such reclassification, change,
merger, consolidation, binding share exchange, combination, sale or conveyance,
the Reference Property receivable thereupon by a holder of Common Stock includes
shares of stock or other securities and assets of a corporation other than the
successor or purchasing corporation, as the case may be, in such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance, then such supplemental indenture shall also be
executed by such other corporation and shall contain such additional provisions
to protect the interests of the Holders of the Securities as the Board of
Directors shall reasonably consider necessary by reason of the foregoing.
     (b) The Conversion Obligation with respect to each $1,000 principal amount
of Securities converted following the effective date of any such transaction,
shall be calculated (as provided in clause (c) below) based on the Reference
Property assuming the Holders did not exercise their rights of election, if any,
as to the kind or amount of Reference Property receivable upon such
consolidation, merger, binding share exchange, sale or conveyance (provided
that, if the Reference Property receivable upon such consolidation, merger,
binding share exchange, sale or conveyance is not the same for each share of
Common Stock in respect of which such rights of election shall not have been
exercised (“Non-Electing Share”), then for the purposes of this Section 10.05
the Reference Property receivable upon such consolidation, merger, binding share
exchange, sale or conveyance for each Non-Electing Share shall be deemed to be
the kind and amount so receivable per share by a plurality of the Non-Electing
Shares).

65



--------------------------------------------------------------------------------



 



     (c) The Conversion Obligation in respect of any Securities converted
following the effective date of any such transaction shall be computed in the
same manner as set forth in Section 10.03(a), except that (1) the Cash
Settlement Period shall be the 20 Trading Day period beginning on the Trading
Day after the receipt of the Conversion Notice (or, in the event the Company
receives the Conversion Notice on the Business Day prior to the Stated Maturity,
the 20 Trading Day period beginning on the Trading Day after the Stated
Maturity), and (2) if the Securities become convertible into Reference Property,
the Closing Price of the Common Stock shall be deemed to equal the sum of
(A) 100% of the value of any Reference Property consisting of cash received per
share of Common Stock, (B) the Closing Price of any Reference Property received
per share of Common Stock consisting of securities that are traded on a U.S.
national securities exchange or approved for quotation on the Nasdaq National
Market and (C) the Fair Market Value of any other Reference Property received
per share, as determined by three independent nationally recognized investment
banks selected by the Company for this purpose. Settlement (in cash and/or
shares) will occur on the third Business Day following the final day of such
Cash Settlement Period, provided, that any amount of the Conversion Settlement
Distribution to be delivered in shares of Common Stock shall be paid in
Reference Property rather than shares of Common Stock. If the Reference Property
includes more than one kind of property, the amount of Reference Property of
each kind to be delivered shall be in the proportion that the value of the
Reference Property (as calculated pursuant to Section 10.03(a)) of such kind
bears to the value of all such Reference Property. If the foregoing calculations
would require the Company to deliver a fractional share or unit of Reference
Property to a Holder of Securities being converted, the Company shall deliver
cash in lieu of such fractional share or unit based on the value of the
Reference Property.
     (d) The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder of Securities, at its address appearing on
the Security register provided for in Section 2.03 of this Indenture, within
twenty (20) days after execution thereof. Failure to deliver such notice shall
not affect the legality or validity of such supplemental indenture.
     (e) The above provisions of this Section shall similarly apply to
successive reclassifications, changes, consolidations, mergers, statutory share
exchanges, combinations, sales and conveyances.
     If this Section 10.05 applies to any event or occurrence, Section 10.04
shall not apply.
     Section 10.06. Taxes on Shares Issued. The issue of stock certificates on
conversions of Securities shall be made without charge to the converting Holder
for any tax in respect of the issue thereof, except for applicable withholding,
if any. The Company shall not, however, be required to pay any tax or duty which
may be payable in respect of any transfer involved in the issue and delivery of
stock in any name other than that of the Holder of any Securities converted, and
the Company

66



--------------------------------------------------------------------------------



 



shall not be required to issue or deliver any such stock certificate unless and
until the Person or Persons requesting the issue thereof shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid.
     Section 10.07. Reservation of Shares, Shares to Be Fully Paid; Compliance
with Governmental Requirements; Listing of Common Stock. (a) The Company shall
provide, free from preemptive rights, out of its authorized but unissued shares
or shares held in treasury, sufficient shares of Common Stock to provide for the
conversion of the Securities from time to time as such Securities are presented
for conversion.
     (b) Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable upon
conversion of the Securities, the Company will take all corporate action which
may, in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.
     (c) (i) The Company covenants that all shares of Common Stock which may be
issued upon conversion of Securities will upon issue be fully paid and
non-assessable by the Company and free from all taxes, liens and charges with
respect to the issue thereof.
     (ii) The Company covenants that, if the issuance of any shares of Common
Stock upon conversion of Securities hereunder require registration with or
approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will in good
faith and as expeditiously as possible, to the extent then permitted by the
rules and interpretations of the Securities and Exchange Commission (or any
successor thereto), endeavor to secure such registration or approval, as the
case may be.
     Section 10.08. Responsibility of Trustee. The Trustee and any other
Conversion Agent shall not at any time be under any duty or responsibility to
any holder of Securities to determine the Conversion Rate or whether any facts
exist which may require any adjustment of the Conversion Rate, or with respect
to the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
Conversion Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Common Stock, or of any securities or
property, which may at any time be issued or delivered upon the conversion of
any Security; and the Trustee and any other Conversion Agent make no
representations with respect thereto. Neither the Trustee nor any Conversion
Agent shall be responsible for any failure

67



--------------------------------------------------------------------------------



 



of the Company to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Security for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article 10.
Without limiting the generality of the foregoing, neither the Trustee nor any
Conversion Agent shall be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture entered into pursuant
to Section 10.05 relating either to the kind or amount of shares of stock or
securities or property (including cash) receivable by Holders upon the
conversion of their Securities after any event referred to in such Section 10.05
or to any adjustment to be made with respect thereto, but, subject to the
provisions of Section 7.01, may accept as conclusive evidence of the correctness
of any such provisions, and shall be protected in relying upon, the Officer’s
Certificate (which the Company shall be obligated to file with the Trustee prior
to the execution of any such supplemental indenture) with respect thereto.
     Section 10.09 . Notice to Holders Prior to Certain Actions. In case:
     (a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 10.04; or
     (b) the Company shall authorize the granting to the holders of all of its
Common Stock of rights or warrants to subscribe for or purchase any share of any
class or any other rights or warrants; or
     (c) of any reclassification or reorganization of the Common Stock of the
Company (other than a subdivision or combination of its outstanding Common
Stock, or a change in par value, or from par value to no par value, or from no
par value to par value), or of any consolidation, merger or statutory share
exchange to which the Company is a party and for which approval of any
shareholders of the Company is required, or of the sale or transfer of all or
substantially all of the assets of the Company; or
     (d) of the voluntary or involuntary dissolution, liquidation or winding up
of the Company;
the Company shall cause to be filed with the Trustee and to be mailed to each
Holder of Securities at his address appearing on the register provided for in
Section 2.03 of this Indenture, as promptly as possible but in any event at
least ten (10) days prior to the applicable date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution of rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, consolidation, merger, or statutory share
exchange, sale, transfer, dissolution, liquidation or winding up is expected to
become effective or occur, and the date as of which it is

68



--------------------------------------------------------------------------------



 



expected that holders of Common Stock of record shall be entitled to exchange
their Common Stock for securities or other property deliverable upon such
reclassification, consolidation, merger, or statutory share exchange, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, or statutory
share exchange, sale, transfer, dissolution, liquidation or winding up.
     Section 10.10 . Shareholder Rights Plan. To the extent that the Company has
a rights plan (including without limitation, the Rights Agreement) in effect
upon conversion of the Securities into Common Stock, a Holder who converts
securities will receive, in addition to the Common Stock, the rights under the
rights plan, unless prior to any conversion, the rights have separated from the
Common Stock, in which case the Conversion Rate will be adjusted at the time of
separation as if the Company distributed to all holders of Common Stock, shares
of the Company’s capital stock, evidences of indebtedness or assets as described
in Section 10.04(d) above, subject to readjustment in the event of the
expiration, termination or redemption of such rights. In lieu of any such
adjustment, the Company may amend such applicable shareholder rights agreement
to provide that upon conversion of the Securities the holders will receive, in
addition to the Common Stock issuable upon such conversion, the rights which
would have attached to such Common Stock if the rights had not become separated
from the Common Stock under such applicable shareholder rights agreement.
     Section 10.11 . Unconditional Right of Holders to Convert. Notwithstanding
any other provision in this Indenture, the Holder of any Security shall have the
right, which is absolute and unconditional, to convert its Security in
accordance with this Article 10 and to bring an action for the enforcement of
any such right to convert, and such rights shall not be impaired or affected
without the consent of such Holder.
ARTICLE 11
Miscellaneous
     Section 11.01 . Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies, or conflicts with another provision which is
required to be included in this Indenture by the TIA, the required provision of
the TIA shall control.
     Section 11.02 . Notices. Any request, demand, authorization, notice,
waiver, consent or communication shall be in writing and delivered in person or
mailed by first-class mail, postage prepaid, addressed as follows or transmitted
by facsimile transmission (confirmed by guaranteed overnight courier) to the
following facsimile numbers:

69



--------------------------------------------------------------------------------



 



if to the Company:
EnPro Industries, Inc.
5605 Carnegie Blvd.
Charlotte, North Carolina 28209
Attn: General Counsel
Tel: (704) 731-1526
Facsimile: (704) 731-1500
if to the Trustee:
Wachovia Bank, National Association
401 S. Tryon Street, 12th Floor, NC1179
Charlotte, NC 28288-1179
Attn: Corporate Trust Services
Tel: (704) 374-6914
Fax: (704) 383-7316
     The Company or the Trustee by notice given to the other in the manner
provided above may designate additional or different addresses for subsequent
notices or communications.
     Any notice or communication given to a Securityholder shall be delivered to
the Securityholder, in accordance with the procedures of the Registrar or by
first-class mail, postage prepaid, at the Securityholder’s address as it appears
on the registration books of the Registrar and shall be sufficiently given if so
mailed within the time prescribed.
     Failure to mail a notice or communication to a Securityholder or any defect
in it shall not affect its sufficiency with respect to other Securityholders. If
a notice or communication is mailed in the manner provided above, it is duly
given, whether or not received by the addressee.
     If the Company mails a notice or communication to the Securityholders, it
shall mail a copy to the Trustee and each Registrar, Paying Agent, Conversion
Agent or co-registrar.
     Section 11.03 . Communication by Holders with Other Holders.
Securityholders may communicate pursuant to TIA Section 312(b) with other
Securityholders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar, the Paying Agent, the
Conversion Agent and anyone else shall have the protection of TIA
Section 312(c).
     Section 11.04 . Certificate and Opinion as to Conditions Precedent. Upon
any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

70



--------------------------------------------------------------------------------



 



     (1) an Officer’s Certificate stating that, in the opinion of the signer,
all conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and
     (2) an Opinion of Counsel stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.
     Section 11.05 . Statements Required in Certificate or Opinion. Each
Officer’s Certificate or Opinion of Counsel with respect to compliance with a
covenant or condition provided for in this Indenture shall include:
     (1) a statement that each person making such Officer’s Certificate or
Opinion of Counsel has read such covenant or condition;
     (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such Officer’s
Certificate or Opinion of Counsel are based;
     (3) a statement that, in the opinion of each such person, he has made such
examination or investigation as is necessary to enable such person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
     (4) a statement that, in the opinion of such person, such covenant or
condition has been complied with.
     Section 11.06 . Separability Clause. In case any provision in this
Indenture or in the Securities shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
     Section 11.07 . Rules by Trustee, Paying Agent, Conversion Agent and
Registrar. The Trustee may make reasonable rules for action by or a meeting of
Securityholders. The Registrar, the Conversion Agent and the Paying Agent may
make reasonable rules for their functions.
     Section 11.08 . Legal Holidays. A “Legal Holiday” is any day other than a
Business Day. If any specified date (including a date for giving notice) is a
Legal Holiday, the action shall be taken on the next succeeding day that is not
a Legal Holiday, and, if the action to be taken on such date is a payment in
respect of the Securities, no interest shall accrue with respect to such payment
for the intervening period.
     Section 11.09 . Governing Law. THIS INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS RULES THEREOF.

71



--------------------------------------------------------------------------------



 



     Section 11.10 . No Recourse Against Others. A director, officer, employee
or shareholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or this Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Security, each Securityholder shall waive and release
all such liability. The waiver and release shall be part of the consideration
for the issue of the Securities.
     Section 11.11 . Successors. All agreements of the Company in this Indenture
and the Securities shall bind its successor. All agreements of the Trustee in
this Indenture shall bind its successor.
     Section 11.12 . Multiple Originals. The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture.

72



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed
this Indenture on behalf of the respective parties hereto as of the date first
above written.

              ENPRO INDUSTRIES, INC.
 
       
 
  By:     /s/ Ernest F. Schaub
 
       
 
      Name: Ernest F. Schaub
 
      Title: President
 
       
 
  By:     /s/ William Dries
 
       
 
      Name: William Dries
 
      Title: Chief Financial Officer
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, As Trustee
 
       
 
  By:     /s/ Allison Lancaster-Poole
 
       
 
      Name: Allison Lancaster-Poole
 
      Title: Vice President

73



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF GLOBAL SECURITY]
          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
          TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS TO
NOMINEES OF THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
ARTICLE TWO OF THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.
          THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN
THE FOLLOWING SENTENCE. BY ACQUISITION HEREOF, THE HOLDER:

  (1)   REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT OF 1933;     (2)   AGREES THAT IT WILL NOT,
PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT IS TWO YEARS
AFTER THE LATER OF THE ORIGINAL ISSUE DATE OF THE 3.9375% CONVERTIBLE SENIOR
DEBENTURES AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE
COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY),
RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY OR THE COMMON STOCK
ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT (A) TO ENPRO INDUSTRIES, INC.
OR ANY

A-1



--------------------------------------------------------------------------------



 



      SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT OF 1933, (C) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OF 1933 (IF
AVAILABLE), OR (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE
AT THE TIME OF SUCH TRANSFER; AND     (3)   AGREES THAT IT WILL DELIVER TO EACH
PERSON TO WHOM THE SECURITY EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A
TRANSFER PURSUANT TO CLAUSE 2(C) OR 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.

          The foregoing legend may be removed from this Security upon the
earlier of the Resale Restriction Termination Date or the transfer of the
Securities pursuant to clause 2(C) or 2(D) above.

A-2



--------------------------------------------------------------------------------



 



ENPRO INDUSTRIES, INC.
3.9375% Convertible Senior Debentures Due 2015

     
CUSIP: 29355XAA5
   
ISSUE DATE: October 26, 2005
  Principal Amount: $172,500,000
No. R-1
   

          ENPRO INDUSTRIES, INC., a North Carolina corporation, promises to pay
to Cede & Co. or registered assigns, the principal amount of One Hundred
Seventy-Two Million Five Hundred Thousand Dollars, on October 15, 2015.
          Interest Rate: 3.9375% per year.
          Interest Payment Dates: April 15 and October 15 of each year,
commencing April 15, 2006.
          Interest Record Date: April 1 and October 1 of each year.
          Reference is hereby made to the further provisions of this Security
set forth on the reverse side of this Security, which further provisions shall
for all purposes have the same effect as if set forth at this place.

A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.

          Dated: October 26, 2005   ENPRO INDUSTRIES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Trustee, certifies that this is one
of the Securities referred to in the
within-mentioned Indenture.
By                                                             
Authorized Signatory
Dated: October 26, 2005

A-4



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF GLOBAL SECURITY]
3.9375% Convertible Senior Debentures Due 2015
     This Security is one of a duly authorized issue of 3.9375% Convertible
Senior Debentures Due 2015 (the “Securities”) of EnPro Industries, Inc., a North
Carolina corporation (including any successor corporation under the Indenture
hereinafter referred to, the “Company”), issued under an Indenture, dated as of
October 26, 2005 (the “Indenture”), between the Company and Wachovia Bank,
National Association, as trustee (the “Trustee”). The terms of the Security
include those stated in the Indenture, those made part of the Indenture by
reference to the Trust Indenture Act of 1939, as amended (“TIA”), and those set
forth in this Security. This Security is subject to all such terms, and Holders
are referred to the Indenture and the TIA for a statement of all such terms. To
the extent permitted by applicable law, in the event of any inconsistency
between the terms of this Security and the terms of the Indenture, the terms of
the Indenture shall control. Capitalized terms used but not defined herein have
the meanings assigned to them in the Indenture unless otherwise indicated.
1. Interest.
     The Securities shall bear interest on the principal amount thereof at a
rate of 3.9375% per year. The Company shall pay Liquidated Damages, if any, as
set forth in Section 4.07 of the Indenture and the Registration Rights
Agreement.
     Interest will be payable semi-annually in arrears on each Interest Payment
Date to Holders at the close of business on the preceding Interest Record Date.
Interest will be computed on the basis of a 360-day year comprised of twelve
30 day months.
     The Company will pay Interest to the Securityholder of record on the
Interest Record Date even if the Securityholders elect to require the Company to
repurchase the Securities on a date that is after an Interest Record Date but on
or prior to the corresponding Interest Payment Date. In that instance, the
Company will pay accrued and unpaid Interest on the Securities being repurchased
to, but not including, the Change of Control Repurchase Date, to the
Securityholder of record on the Interest Record Date.
     If the principal amount of any Security, or any accrued and unpaid
Interest, or Liquidated Damages, if any, are not paid when due (whether upon
acceleration pursuant to Section 6.02 of the Indenture, upon the date set for
payment of the Change of Control Repurchase Price pursuant to Section 4 hereof,
upon the Stated Maturity of the Securities, upon the Interest Payment Dates or
upon the Liquidated Damages Payment Dates as defined in the Registration Rights
Agreement), then in each such case the overdue amount shall, to the extent
permitted by law, bear cash interest at the rate of 3.9375% per annum,

A-5



--------------------------------------------------------------------------------



 



compounded semiannually, which interest shall accrue from the date such overdue
amount was originally due to the date payment of such amount, including interest
thereon, has been made or duly provided for. All such interest shall be payable
in cash on demand but if not so demanded shall be paid quarterly to the Holders
on the last day of each quarter.
2. Method of Payment.
     Except as provided below, the Company shall pay Interest, including
Liquidated Damages, if any, on (i) Global Securities, to DTC in immediately
available funds, (ii) any Certificated Security having an aggregate principal
amount of $5,000,000 or less, by check mailed to the Holder of such Security and
(iii) any Certificated Security having an aggregate principal amount of more
than $5,000,000, by wire transfer in immediately available funds if requested by
the Holder of any such Security at least five business days prior to the
relevant Interest Payment Date.
     At Stated Maturity, the Company will pay Interest on Certificated
Securities at the Company’s office or agency maintained for that purpose, which
initially shall be the office or agency of the Trustee located at 401 S. Tryon
Street, 12th Floor, Charlotte, NC 28288.
     Subject to the terms and conditions of the Indenture, the Company will make
payments in cash in respect of Change of Control Repurchase Prices and at Stated
Maturity to Holders who surrender Securities to a Paying Agent to collect such
payments in respect of the Securities. The Company will pay cash amounts in
money of the United States that at the time of payment is legal tender for
payment of public and private debts. However, the Company may make such cash
payments by check payable in such money.
3. Indenture.
     The Securities are general unsecured obligations of the Company limited to
$172,500,000 aggregate principal amount. The Indenture does not limit other
indebtedness of the Company, secured or unsecured.
4. Purchase By the Company at the Option of the Holder.
     At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to repurchase the Securities held
by such Holder after the occurrence of a Change of Control for a Change of
Control Repurchase Price equal to the principal amount of those Securities plus
accrued and unpaid Interest, and Liquidated Damages, if any, on those Securities
up to, but not including, the Change of Control Repurchase Date.

A-6



--------------------------------------------------------------------------------



 



     Holders have the right to withdraw any Change of Control Repurchase Notice,
as the case may be, by delivering to the Paying Agent a written notice of
withdrawal in accordance with the provisions of the Indenture.
     If cash sufficient to pay the Change of Control Repurchase Price, as the
case may be, of all Securities or portions thereof to be purchased as of the
Change of Control Repurchase Date is deposited with the Paying Agent, Interest,
and Liquidated Damages, if any, will cease to accrue on such Securities (or
portions thereof) on and following such Change of Control Repurchase Date, and
the Holder thereof shall have no other rights as such other than the right to
receive the Change of Control Repurchase Price upon surrender of such Security.
5. Conversion.
     Subject to the occurrence of certain events and in compliance with the
provisions of the Indenture (including, without limitation, the conditions to
conversion of this Security set forth in Section 10.01 thereof), a Holder is
entitled, at such Holder’s option, to convert the Holder’s Security (or any
portion of the principal amount thereof that is $1,000 or an integral multiple
of $1,000), into cash and, if applicable, fully paid and nonassessable shares of
Common Stock at the Conversion Rate in effect at the time of conversion.
     The Company will notify Holders of any event triggering the right to
convert the Securities as specified in the Indenture.
     A Security in respect of which a Holder has delivered a Change of Control
Repurchase Notice exercising the option of such Holder to require the Company to
purchase such Security, may be converted only if such Change of Control
Repurchase Notice is withdrawn in accordance with the terms of the Indenture.
     The initial Conversion Rate is 29.5972 shares of Common Stock per $1,000
principal amount, subject to adjustment in certain events described in the
Indenture. The Conversion Rate shall not be adjusted for any accrued and unpaid
Interest, or accrued and unpaid Liquidated Damages, if any. Upon conversion, no
payment shall be made by the Company with respect to accrued and unpaid
Interest, if any. Instead, such amount shall be deemed paid by cash and the
shares of Common Stock, if any, delivered upon conversion of any Security. A
Holder shall receive, however, accrued and unpaid Liquidated Damages, if any. In
addition, no payment or adjustment shall be made in respect of dividends on the
Common Stock, except as set forth in the Indenture.
     In addition, following certain corporate transactions as set forth in
Section 10.01(b) of the Indenture that constitute a Change of Control and where
10% or more of the consideration for the Common Stock in the Change of Control
transaction consists of consideration other than common stock that is traded or
scheduled to be traded immediately following such transaction on a national
securities exchange or the Nasdaq National Market, a Holder who elects to

A-7



--------------------------------------------------------------------------------



 



convert its Securities in connection with such corporate transaction will be
entitled to receive Additional Shares of Common Stock upon conversion.
Notwithstanding the previous sentence, in the case of a Public Acquirer Change
of Control, the Company may, in lieu of increasing the Conversion Rate by
Additional Shares, elect to adjust the Conversion Rate and Conversion Obligation
such that from and after the effective date of such Public Acquirer Change of
Control, Holders of the Securities will be entitled to convert their Securities
into a number of shares of Public Acquirer Common Stock, as determined pursuant
to Section 10.01(d) of the Indenture.
     To surrender a Security for conversion, a Holder must (1) complete and
manually sign the Conversion Notice attached hereto (or complete and manually
sign a facsimile of such notice) and deliver such notice to the Conversion
Agent, (2) surrender the Security to the Conversion Agent, (3) furnish
appropriate endorsements and transfer documents, (4) if required by
Section 10.02(g) of the Indenture, pay Interest and (5) pay any transfer or
similar tax, if required.
     No fractional shares of Common Stock shall be issued upon conversion of any
Security. Instead of any fractional share of Common Stock that would otherwise
be issued upon conversion of such Security, the Company shall pay a cash
adjustment as provided in the Indenture.
     In the event that the Company (i) is a party to a consolidation, merger,
binding share exchange or combination, (ii) reclassifies the Common Stock, or
(iii) sells or conveys all or substantially all of its property or assets to any
Person, and as a result of any such event the holders of Common Stock would be
entitled to receive Reference Property for their Common Stock, upon conversion
of the Securities after the effective date of such event, the Conversion
Obligation and the Conversion Settlement Distribution will be based on the
applicable Conversion Rate and the Reference Property, in each case in
accordance with the Indenture.
6. Paying Agent, Conversion Agent and Registrar.
     Initially, the Trustee will act as Paying Agent, Conversion Agent and
Registrar. The Company may appoint and change any Paying Agent, Conversion Agent
or Registrar without notice, other than notice to the Trustee. The Company or
any of its Subsidiaries or any of their Affiliates may act as Paying Agent,
Conversion Agent or Registrar.
7. Denominations; Transfer; Exchange.
     The Securities are in fully registered form, without coupons, in
denominations of $1,000 of principal amount and integral multiples of $1,000. A
Holder may transfer or exchange Securities in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by

A-8



--------------------------------------------------------------------------------



 



law or permitted by the Indenture. The Registrar need not transfer or exchange
any Securities in respect of which a Change of Control Repurchase Notice has
been given and not withdrawn (except, in the case of a Security to be purchased
in part, the portion of the Security not to be purchased).
8. Persons Deemed Owners.
     The registered Holder of this Security may be treated as the owner of this
Security for all purposes.
9. Unclaimed Money or Securities.
     The Trustee and the Paying Agent shall return to the Company upon written
request any money or securities held by them for the payment of any amount with
respect to the Securities that remains unclaimed for two years, subject to
applicable unclaimed property law. After return to the Company, Holders entitled
to the money or securities must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another person.
10. Amendment; Waiver.
     Subject to certain exceptions set forth in the Indenture, (i) the Indenture
or the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities and
(ii) certain Events of Defaults may be waived with the written consent of the
Holders of a majority in aggregate principal amount of the outstanding
Securities. Subject to certain exceptions set forth in the Indenture, without
the consent of any Securityholder, the Company and the Trustee may amend the
Indenture or the Securities (i) to add to the covenants or Events of Default of
the Company for the benefit of the Holders of Securities, (ii) to surrender any
right or power conferred upon the Company in the Indenture, (iii) to provide for
conversion rights of Holders of Securities if any reclassification or change of
the Company’s Common Stock or any consolidation, merger or sale of all or
substantially all of the Company’s assets occurs, (iv) to provide for the
assumption of the Company’s obligations to the Holders of Securities in the case
of a merger, consolidation, conveyance, transfer or lease pursuant to Article 5
of the Indenture, (v) to increase the Conversion Rate; provided, however, that
such increase in the Conversion Rate shall not adversely affect the interests of
the Holders of Securities (after taking into account tax and other consequences
of such increase), (vi) to comply with the requirements of the SEC in order to
effect or maintain the qualification of the Indenture or any supplemental
indenture under the TIA, (vii) to make any changes or modifications necessary in
connection with the registration of the Securities under the Securities Act as
contemplated by the Registration Rights Agreement; provided, however, that any
such change or modification does not adversely affect the interests of the
Holders of Securities in any material respect, (viii) to cure any ambiguity or
to correct or supplement any provision in the

A-9



--------------------------------------------------------------------------------



 



Indenture which may be inconsistent with any other provision in the Indenture or
which is otherwise defective; provided, however, that any such change or
modification does not adversely affect the interests of the Holders of
Securities in any material respect, (ix) to add or modify any other provisions
of the Indenture with respect to matters or questions arising under the
Indenture which the Company and the Trustee may deem necessary or desirable and
which will not adversely affect the interests of the Holders of Securities in
any material respect; (x) to evidence and provide for the acceptance of the
appointment under the Indenture of a successor Trustee, (xi) to add guarantees
with respect to the Securities or securing the Securities or (xii) to conform,
as necessary, the Indenture to the “Description of the Debentures” in the
Offering Memorandum relating to the Securities.
11. Defaults and Remedies.
     If any Event of Default with respect to Securities shall occur and be
continuing, the principal amount of the Securities and any accrued and unpaid
Interest, and accrued and unpaid Liquidated Damages, if any, on all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.
12. Trustee Dealings with the Company.
     Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.
13. Calculations in Respect of Securities.
     The Company or its agents will be responsible for making all calculations
called for under the Securities including, but not limited to, determination of
the market prices for the Securities and of the Common Stock and the amounts of
Liquidated Damages, if any, accrued on the Securities. Any calculations made in
good faith and without manifest error will be final and binding on Holders of
the Securities. The Company or its agents will be required to deliver to the
Trustee a schedule of its calculations and the Trustee will be entitled to
conclusively rely upon the accuracy of such calculations without independent
verification.
14. [Reserved].
15. No Recourse Against Others.

A-10



--------------------------------------------------------------------------------



 



     A director, officer, employee or shareholder, as such, of the Company shall
not have any liability for any obligations of the Company under the Securities
or the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.
16. Authentication.
     This Security shall not be valid until an authorize signatory of the
Trustee manually signs the Trustee’s Certificate of Authentication on the other
side of this Security.
17. Abbreviations.
     Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with right of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).
18. Governing Law.
     THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS
SECURITY, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS RULES THEREOF.
19. Copy of Indenture.
     The Company will furnish to any Securityholder upon written request and
without charge a copy of the Indenture which has in it the text of this Security
in larger type. Requests may be made to:
EnPro Industries, Inc.
5605 Carnegie Blvd.
Charlotte, North Carolina 28209
Attn: General Counsel
Facsimile: (704) 731-1500
20. Registration Rights.
     The Holders of the Securities are entitled to the benefits of a
Registration Rights Agreement, dated October 26, 2005, between the Company and
Banc of America Securities LLC, as the representative for the several initial
purchasers, including the receipt of Liquidated Damages upon a Registration
Default (as defined in such agreement). The Company shall make payments of
Liquidated

A-11



--------------------------------------------------------------------------------



 



Damages on the Liquidated Damages Payment Dates (as defined in the Registration
Rights Agreement), but otherwise in accordance with the provisions set forth
herein for the payment of Interest.

A-12



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Security, fill in the form below:
 
I or we assign and transfer this Security to
 
 
(Insert assignee’s soc. sec. or tax ID no.)
 
 
 
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
                                         agent to transfer this Security on the
books of the Company. The agent may substitute another to act for him.
CONVERSION NOTICE
To convert this Security, check the box o
To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or an integral multiple of $1,000):
If you want the stock certificate made out in another person’s name fill in the
form below:
 
 
(Insert the other person’s soc. sec. tax ID no.)
 
 
 
 
 
(Print or type other person’s name, address and zip code)


Date:                      Your Signature:
                                                                                                    
 
(Sign exactly as your name appears on the other side of this Security)

          Signature Guaranteed    
 
             
 
        Participant in a Recognized Signature    
 
        Guarantee Medallion Program    
 
       
By:
       
 
       
 
       Authorized Signatory    

A-13



--------------------------------------------------------------------------------



 



SCHEDULE OF INCREASES AND DECREASES
OF GLOBAL SECURITY
Initial Principal Amount of Global Security: One Hundred Seventy-Two Million
Five Hundred Thousand Dollars ($172,500,000).

                                      Amount of     Amount of     Principal    
        Increase in     Decrease in     Amount of             Principal    
Principal     Global     Notation by       Amount of     Amount of     Security
After     Registrar or       Global     Global     Increase or     Security  
Date   Security     Security     Decrease     Custodian  
 
                               

A-14



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF FACE OF CERTIFICATED SECURITY]
          THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN
THE FOLLOWING SENTENCE. BY ACQUISITION HEREOF, THE HOLDER:

  (1)   REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT OF 1933;     (2)   AGREES THAT IT WILL NOT,
PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT IS TWO YEARS
AFTER THE LATER OF THE ORIGINAL ISSUE DATE OF THE 3.9375% CONVERTIBLE SENIOR
DEBENTURES AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE
COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY),
RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY OR THE COMMON STOCK
ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT (A) TO ENPRO INDUSTRIES, INC .
OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT OF 1933, (C) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OF 1933 (IF
AVAILABLE), OR (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE
AT THE TIME OF SUCH TRANSFER; AND     (3)   AGREES THAT IT WILL DELIVER TO EACH
PERSON TO WHOM THE SECURITY EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A
TRANSFER PURSUANT TO CLAUSE 2(C) OR 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.

          The foregoing legend may be removed from this Security upon the
earlier of the Resale Restriction Termination Date or the transfer of the
Securities pursuant to clause 2(C) or 2(D) above.

B-1



--------------------------------------------------------------------------------



 



ENPRO INDUSTRIES, INC.
3.9375% Convertible Senior Debentures Due 2015

     
CUSIP: 29355XAA5
   
ISSUE DATE: October 26, 2005
  Principal Amount: [         ]
No. R-1
   

          ENPRO INDUSTRIES, INC., a North Carolina corporation, promises to pay
to                      or registered assigns, the principal amount of
                    , on October 15, 2015.
          Interest Rate: 3.9375% per year.
          Interest Payment Dates: April 15 and October 15 of each year,
commencing April 15, 2006.
          Interest Record Date: April 1 and October 1 of each year.
          Reference is hereby made to the further provisions of this Security
set forth on the reverse side of this Security, which further provisions shall
for all purposes have the same effect as if set forth at this place.

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.

          Dated: [         ]   ENPRO INDUSTRIES, INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
                                                            ,
Wachovia Bank, National Association
as Trustee, certifies that this is one
of the Securities referred to in the
within-mentioned Indenture.

         
By
       
 
       
 
       Authorized Signatory    

Dated: o

B-3



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF CERTIFICATED SECURITY IS IDENTICAL TO EXHIBIT A]

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
ENPRO INDUSTRIES, INC.
3.9375% Convertible Senior Debentures Due 2015
Transfer Certificate
          In connection with any transfer of any of the Securities within the
period prior to the expiration of the holding period applicable to the sales
thereof under Rule 144(k) under the Securities Act of 1933, as amended (the
“Securities Act”) (or any successor provision), the undersigned registered owner
of this Security hereby certifies with respect to $                    
principal amount of the above-captioned Securities presented or surrendered on
the date hereof (the “Surrendered Securities”) for registration of transfer, or
for exchange or conversion where the securities issuable upon such exchange or
conversion are to be registered in a name other than that of the undersigned
registered owner (each such transaction being a “transfer”), that such transfer
complies with the restrictive legend set forth on the face of the Surrendered
Securities for the reason checked below:

      [          ] A transfer of the Surrendered Securities is made to the
Company or any subsidiaries; or         [          ] The transfer of the
Surrendered Securities is pursuant to an effective registration statement under
the Securities Act; or         [          ] The transfer of the Surrendered
Securities complies with Rule 144A under the Securities Act; or        
[          ] The transfer of the Surrendered Securities is pursuant to Rule 144
under the Securities Act and each of the conditions set forth in such rule have
been met;

and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, such Securities are not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).

C-1



--------------------------------------------------------------------------------



 



           [       ]  The transferee is an Affiliate of the Company.

         
DATE:
 
 
   
 
            Signature(s)    

          (If the registered owner is a corporation, partnership or fiduciary,
the title of the person signing on behalf of such registered owner must be
stated.)
Signature Guaranteed
                                                                                
Participant in a Recognized Signature

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
ENPRO INDUSTRIES, INC.
NOTICE OF OCCURRENCE
OF CHANGE OF CONTROL
[DATE]
To the Holders of the 3.9375% Convertible Senior Debentures Due 2015 (the
“Securities”) issued by EnPro Industries, Inc.:
          EnPro Industries, Inc. (the “Issuer”) by this written notice hereby
notifies you, pursuant to Section 3.01 of that certain Indenture (the
“Indenture”), dated as of October 26, 2005, between the Issuer and Wachovia
Bank, National Association, that a Change of Control (as such term and other
capitalized terms used herein and not otherwise defined herein is defined in the
Indenture) as described below has occurred. Included herewith is the form of
Change of Control Repurchase Notice to be completed by you if you wish to have
your Securities repurchased by the Issuer.
1. Change of Control: [Insert brief description of the Change of Control and the
date of the occurrence thereof].
2. Date by which Change of Control Repurchase Notice must be delivered by you to
Paying Agent in order to have your Securities repurchased:
3. Change of Control Repurchase Date:
4. Change of Control Repurchase Price:
5. Paying Agent and Conversion Agent: [NAME] [ADDRESS]
6. Conversion Rate: To the extent described in Item 7 below, each $1,000
principal amount of the Securities is convertible into [insert number of shares]
shares of the Issuer’s common stock, par value $0.01 per share (the “Common
Stock”), subject to adjustment.
7. The Securities as to which you have delivered a Change of Control Repurchase
Notice to the Paying Agent may be converted if they are otherwise convertible
pursuant to Article 10 of the Indenture and the terms of the Securities only if
you withdraw such Change of Control Repurchase Notice pursuant to the terms of
the Indenture. You may be entitled to have your Securities converted into shares
of the Issuer’s common stock (or, at the option of the Issuer, cash or a
combination of cash and shares of the Issuer’s common stock):

D-1



--------------------------------------------------------------------------------



 



     (i) during any fiscal quarter commencing after December 31, 2005 (and only
during such fiscal quarter), if the closing price (as defined in the Indenture)
of the Issuer’s common stock for at least 20 trading days in the 30 trading-day
period ending on the last trading day of the preceding fiscal quarter was 130%
or more of the conversion price (as defined in the Indenture) on that 30th
trading day;
     (ii) subject to the terms of the Indenture, during the five business day
period after any five consecutive trading day period (the “measurement period”)
in which the trading price (as defined in the Indenture) per Security for each
day of such measurement period was less than 98% of the product of the closing
price (as defined in the Indenture) of the Issuer’s common stock and the
conversion rate (as defined in the Indenture) for the Securities;
     (iii) on or after September 15, 2015;
     (iv) upon the occurrence of certain specified corporate transactions
described in the Indenture; or
     (v) in connection with a transaction or event constituting a change of
control, as described in the Indenture.
8. The Securities as to which you have delivered a Change of Control Repurchase
Notice must be surrendered by you (by effecting book entry transfer of the
Securities or delivering definitive Securities, together with necessary
endorsements, as the case may be) to [Name of Paying Agent] at [insert address]
in order for you to collect the Change of Control Repurchase Price.
9. The Change of Control Repurchase Price for the Securities as to which you
have delivered a Change of Control Repurchase Notice and not withdrawn such
Notice shall be paid promptly following the later of the business day
immediately following such Change of Control Repurchase Date and the date you
deliver such Securities to [Name of Paying Agent].
10. In order to have the Issuer repurchase your Securities, you must deliver the
Change of Control Repurchase Notice, duly completed by you with the information
required by such Change of Control Repurchase Notice (as specified in
Section 3.01 of the Indenture) and deliver such Change of Control Repurchase
Notice to the Paying Agent at any time from 9:00 a.m. on the date of the
occurrence of the Change of Control until 5:00 p.m. on the Change of Control
Repurchase Date.

D-2



--------------------------------------------------------------------------------



 



11. In order to withdraw any Change of Control Repurchase Notice previously
delivered by you to the Paying Agent, you must deliver to the Paying Agent, by
5:00 p.m. on the Change of Control Repurchase Date, a written notice of
withdrawal specifying (i) the certificate number, if any, of the Securities in
respect of which such notice of withdrawal is being submitted, (ii) the
principal amount of the Securities in respect of which such notice of withdrawal
is being submitted, and (iii) if you are not withdrawing your Change of Control
Repurchase Notice for all of your Securities, the principal amount of the
Securities which still remain subject to the original Change of Control
Repurchase Notice.
12. Unless the Issuer defaults in making the payment of the Change of Control
Repurchase Price owed to you, Interest, and Liquidated Damages, if any, on your
Securities as to which you have delivered a Change of Control Repurchase Notice
will cease to accrue on and after the Change of Control Repurchase Date.
13. Cusip Number:

            ENPRO INDUSTRIES, INC.
   

D-3



--------------------------------------------------------------------------------



 



         

SCHEDULE I
The following table sets forth the Stock Prices and the number of Additional
Shares to be issuable per $1,000 principal amount of Securities:

                                                                               
                                              Stock Price   Effective Date  
$25.99     $28.00     $30.00     $32.00     33.79     $36.00     $38.00    
$40.00     $45.00     $50.00     $60.00     $70.00     $80.00     $90.00    
$100.00  
October 15, 2005
    8.87       7.73       7.03       6.44       5.98       5.49       5.11      
4.77       4.06       3.50       2.68       2.11       1.68       1.36      
1.10  
October 15, 2006
    8.21       7.36       6.67       6.09       5.65       5.18       4.81      
4.49       3.82       3.30       2.53       1.99       1.60       1.29      
1.05  
October 15, 2007
    7.83       6.98       6.29       5.72       5.29       4.84       4.49      
4.18       3.56       3.07       2.37       1.87       1.50       1.22      
0.99  
October 15, 2008
    7.45       6.57       5.88       5.32       4.90       4.46       4.13      
3.84       3.26       2.81       2.17       1.72       1.39       1.13      
0.93  
October 15, 2009
    7.07       6.15       5.44       4.87       4.46       4.04       3.72      
3.45       2.92       2.52       1.95       1.55       1.26       1.03      
0.84  
October 15, 2010
    6.71       5.72       4.97       4.39       3.97       3.56       3.26      
3.01       2.53       2.18       1.69       1.35       1.10       0.90      
0.75  
October 15, 2011
    6.42       5.31       4.49       3.87       3.44       3.03       2.74      
2.52       2.16       1.79       1.39       1.12       0.91       0.75      
0.63  
October 15, 2012
    6.26       4.95       4.01       3.32       2.86       2.44       2.17      
1.95       1.59       1.36       1.06       0.85       0.70       0.58      
0.49  
October 15, 2013
    6.36       4.72       3.55       2.72       2.20       1.76       1.48      
1.30       1.02       0.86       0.67       0.54       0.45       0.37      
0.31  
October 15, 2014
    7.09       4.97       3.43       2.38       1.75       1.28       1.02      
0.87       0.68       0.59       0.46       0.38       0.31       0.26      
0.22  
October 15, 2015
    8.87       6.12       3.74       1.65       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  

I-1